


--------------------------------------------------------------------------------


RUBY TUESDAY, INC.
SALARY DEFERRAL PLAN




THIS INDENTURE is made on the 7th day of October, 2009, by Ruby Tuesday, Inc., a
corporation duly organized and existing under the laws of the State of Georgia
(hereinafter called the “Primary Sponsor”).




W I T N E S S E T H:




WHEREAS, the Primary Sponsor established by indenture dated June 1, 1968, the
Morrison Employees Retirement Savings Trust (the “Plan”), which was first
amended and restated, as the Morrison Restaurants Inc. Salary Deferral Plan, by
indenture dated December 31, 1993, and which was further amended and restated,
as the Ruby Tuesday, Inc. Salary Deferral Plan, by indenture dated April 8,
2001, and subsequently amended by the First through Seventh Amendments thereto;
and




WHEREAS, the Primary Sponsor now wishes to amend and restate the Plan primarily
to consolidate changes made to the Plan that are required or permitted by the
provisions of the Community Renewal Tax Relief Act of 2000, the Economic Growth
and Tax Relief Reconciliation Act of 2001, the final Treasury regulations issued
under Section 401(k) and 401(m) of the Internal Revenue Code, and the Pension
Protection Act of 2006 and to make other miscellaneous changes; and




WHEREAS, the Plan is intended to be a profit sharing plan within the meaning of
Treasury Regulations Section 1.401-1(b)(1)(ii) and also contains a cash or
deferred arrangement as described in Section 401(k) of the Internal Revenue Code
of 1986; and




WHEREAS, the provisions of the Plan, as amended and restated herein, shall apply
to Plan Years beginning on or after January 1, 2009, except to the extent the
provisions are required to apply at an earlier date or to any other members to
comply with applicable law;




NOW, THEREFORE, the Primary Sponsor does hereby amend and restate the Plan in
its entirety, generally effective as of January 1, 2009, except as otherwise
provided herein, to read as follows:





 
i

--------------------------------------------------------------------------------

 
RUBY TUESDAY, INC.
SALARY DEFERRAL PLAN
 

 
PAGE
SECTION 1    DEFINITIONS
1
   
SECTION 2    ELIGIBILITY
12
   
SECTION 3    CONTRIBUTIONS
13
   
SECTION 4    ALLOCATIONS
16
   
SECTION 5    INVESTMENT FUNDS AND INVESTMENTS OF TRUST ASSETS
17
   
SECTION 6    PLAN LOANS
18
   
SECTION 7    IN-SERVICE WITHDRAWALS
21
   
SECTION 8    PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT
23
   
SECTION 9    PAYMENT OF BENEFITS ON RETIREMENT
25
   
SECTION 10          DEATH BENEFITS
26
   
SECTION 11          GENERAL RULES ON DISTRIBUTIONS
27
   
SECTION 12          ADMINISTRATION OF THE PLAN
28
   
SECTION 13          CLAIMS REVIEW PROCEDURE
30
   
SECTION 14          MISCELLANEOUS
34
   
SECTION 15          PROHIBITION AGAINST DIVERSION
36
   
SECTION 16          LIMITATION OF RIGHTS
36
   
SECTION 17          AMENDMENT TO OR TERMINATION OF THE PLAN AND THE TRUST
36
   
SECTION 18          ADOPTION OF PLAN BY AFFILIATES
38
   
SECTION 19          QUALIFICATION AND RETURN OF CONTRIBUTIONS
38
   
SECTION 20          SECTION 16 OF SECURITIES EXCHANGE ACT OF 1934
39
   
SECTION 21           INCORPORATION OF SPECIAL LIMITATIONS
39
   
APPENDIX A        LIMITATION ON ALLOCATIONS
A-1
   
APPENDIX B         TOP-HEAVY PROVISIONS
B-1
   
APPENDIX C         SPECIAL NONDISCRIMINATION RULES
C-1
   
APPENDIX D         MINIMUM DISTRIBUTION REQUIREMENTS
D-1






 
ii

--------------------------------------------------------------------------------

 

SECTION 1
DEFINITIONS


Wherever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise and the following words and phrases shall, when used herein,
have the meanings set forth below:


1.1     “Account” means a Participant’s aggregate balance in the following
accounts, as adjusted pursuant to the Plan as of any given date:


(a)     “Employee Deferred Account” which shall reflect a Participant’s interest
in contributions made by a Plan Sponsor under Plan Section 3.1.


(b)     “Company Matching Account” which shall be divided into the following two
subaccounts:


    (1)     the “Pre-2007 Company Matching Subaccount” which reflects a
Participant’s interest in matching contributions made by a Plan Sponsor under
Plan Section 3.2 for Plan Years beginning prior to January 1, 2007; and


    (2)     the “Post-2006 Company Matching Subaccount” which reflects a
Participant’s interest in matching contributions made by a Plan Sponsor under
Plan Section 3.2 for Plan Years beginning after December 31, 2006.


(c)     “Voluntary Contribution Account” which shall reflect a Participant’s
interest in Voluntary Contributions made by a Participant to the Fund pursuant
                to Plan Section 3.3.

 
(d)     “Rollover Account” which shall reflect a Participant’s interest in
Rollover Amounts.


In addition, the Plan Administrator shall allocate the interest of a Participant
in any funds transferred to the Plan in a trust-to-trust transfer (other than
Rollover Amounts) or pursuant to the merger of another tax-qualified retirement
plan with the Plan among the above accounts as the Plan Administrator determines
best reflects the interest of the Participant or among such other accounts as
the Plan Administrator may establish from time to time.


1.2     “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other corporation, partnership or other organization which is a
member of an affiliated service group (within the meaning of Code Section
414(m)) with a Plan Sponsor, and (d) any other entity required to be aggregated
with a Plan Sponsor pursuant to regulations under Code Section
414(o).  Notwithstanding the foregoing, for purposes of applying the limitations
set forth in Appendix A and for purposes of


 
1

--------------------------------------------------------------------------------

 


determining Annual Compensation under Appendix A, the references to Code
Sections 414(b) and (c) above shall be as modified by Code Section 415(h).


1.3  “Annual Compensation” means an Employee’s wages, salaries, fees for
professional services, and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with a Plan Sponsor and its Affiliates during a Plan Year
to the extent that the amounts are includible in gross income (to the extent
contemplated by Treasury Regulations Section 1.415-2(b), but limited to the
extent contemplated by Treasury Regulations Section 1.415-2(c) (including
amounts realized from the exercise of non-qualified stock options)), to the
extent not in excess of the Annual Compensation Limit for all purposes under the
Plan except for purposes of determining who are Highly Compensated
Employees.  Notwithstanding the above, Annual Compensation shall be determined
as follows:   
                                               

(a)     Annual Compensation shall only include amounts received for the portion
of the Plan Year during which the Employee was a Participant for purposes of
(1) determining, with respect to each Plan Sponsor, the amount of contributions
made by or on behalf of an Employee under Plan Section 3 and allocations under
Plan Section 4, and (2) applying the provisions of Appendix C hereto for such
Plan Years as the Secretary of the Treasury may allow;


(b)    for all purposes under the Plan, Annual Compensation shall not include
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation, and welfare benefits;


(c)     in determining the amount of contributions under Plan Section 3 and
allocations under Plan Section 4 made by or on behalf of an Employee, Annual
Compensation shall include tip income only to the extent of the greater of (1)
the amount actually reported by the Employee to the Plan Sponsor, or (2) the
amount the Plan Sponsor is required to report in accordance with Code Section
6053(c);


(d)  for all purposes under the Plan, Annual Compensation shall include any
amount which would have been paid during a Plan Year, but was contributed by a
Plan Sponsor on behalf of an Employee pursuant to a salary reduction agreement
which is not includable in the gross income of the Employee under Code Section
125, 132(f)(4), 402(g)(3), or 457;


(e)  in accordance with Code Section 414(u)(12), Annual Compensation shall
include any differential wage payment (within the meaning of Code Section
3401(h)(2)) made by a Plan Sponsor to an individual who does not currently
perform services for the Plan Sponsor by reason of qualified military service
(within the meaning of Code Section 414(u)(5)) to the extent those payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for the Plan Sponsor; and




 
2

--------------------------------------------------------------------------------

 


(f)  for purposes of applying the annual addition limits in Appendix A, Annual
Compensation:


    (1)     shall be measured by the limitation year;
 
    (2)     shall include compensation paid to the Participant by the later of
(A) 2½ months after the Participant’s severance from employment with the Plan
Sponsor, or (B) the end of the limitation year that includes the date of the
Participant’s severance from employment with the Plan Sponsor, if such
compensation is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime and shift differential), commissions,
bonuses, or other similar payments, and the compensation would have been paid to
the Participant prior to a severance from employment if the Participant had
continued in employment with the Plan Sponsor; and
 
    (3)     shall not include any other post-Termination of Employment
compensation.


1.4  “Annual Compensation Limit” means $245,000 (for 2009), which amount may be
adjusted in subsequent Plan Years based on changes in the cost of living as
announced by the Secretary of the Treasury.


1.5  “Appeals Fiduciary” means an individual or group of individuals appointed
to review appeals of claims for benefits payable due to a Participant’s
Disability made pursuant to Plan Section 13.4.


1.6  “Beneficiary” means the person or trust that a Participant designated most
recently in writing to the Plan Administrator; provided, however, that if the
Participant has failed to make a designation, no person designated is alive, no
trust has been established, or no successor Beneficiary has been designated who
is alive, the term “Beneficiary” means (a) the Participant’s spouse or (b) if no
spouse is alive, the Participant’s surviving children, or (c) if no children are
alive, the Participant’s parent or parents, or (d) if no parent is alive, the
Participant’s estate.  Notwithstanding the preceding sentence, the spouse of a
married Participant shall be his Beneficiary unless that spouse has consented in
writing to the designation by the Participant of some other person or trust and
the spouse’s consent acknowledges the effect of the designation and is witnessed
by a notary public or a Plan representative.  A Participant may change his
designation at any time.  However, a Participant may not change his designation
without further consent of his spouse under the terms of the preceding sentence
unless the spouse’s consent permits designation of another person or trust
without further spousal consent and acknowledges that the spouse has the right
to limit consent to a specific beneficiary and that the spouse voluntarily
relinquishes this right.  Notwithstanding the above, the spouse’s consent shall
not be required if the Participant establishes to the satisfaction of the Plan
Administrator that the spouse cannot be located, if the Participant has a court
order indicating that he is legally separated or has been abandoned (within the
meaning of local law) unless a “qualified domestic relations order” (as defined
in Code Section 414(p)) provides otherwise, or if there are other circumstances
as the Secretary of the Treasury prescribes.  If the spouse is legally
incompetent to give consent,


 
3

--------------------------------------------------------------------------------

 


consent by the spouse’s legal guardian shall be deemed to be consent by the
spouse.  If, subsequent to the death of a Participant, the Participant’s
Beneficiary dies while entitled to receive benefits under the Plan, the
successor Beneficiary, if any, or the Beneficiary listed under Subsection (a)
or, if no spouse is alive, Subsection (d) shall be the Beneficiary.


1.7     “Board of Directors” means the Board of Directors of the Primary
Sponsor.


1.8     “Break in Service” means the failure of an Employee, in connection with
a termination of employment other than by reason of death or attainment of a
Retirement Date, to complete more than 500 Hours of Service in any Plan Year.


1.9     “Catch-Up Contribution” means contributions made pursuant to Code
Section 414(v) and Section 3.1(c).
 
1.10   “Code” means the Internal Revenue Code of 1986, as amended.


1.11    “Company Stock” means shares of any class of stock issued by the Primary
Sponsor or any Affiliate and constituting “qualifying employer securities”
within the meaning of ERISA Section 407(d)(3).


1.12    “Deferral Amount” means a contribution of a Plan Sponsor on behalf of a
Participant pursuant to Plan Section 3.1.


1.13    “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.


1.14   “Disability” means a disability of a Participant within the meaning of
Code Section 72(m)(7), to the extent that the Participant is, or would be,
entitled to disability retirement benefits under the federal Social Security
Act.  The determination of whether or not a Disability exists shall be
determined by the Plan Administrator and shall be substantiated by competent
medical evidence.


1.15    “Distributee” means an Employee or former Employee.  In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order (as defined in Code Section 414(p)), are Distributees
with regard to the interest of the spouse or former spouse.  Effective for
distributions made on and after January 1, 2008, a non-spouse Beneficiary of a
deceased Participant who is either an individual or an irrevocable trust, where
the beneficiaries of such trust are identifiable and the trustee provides the
Plan Administrator with a final list of trust beneficiaries or a copy of the
trust document by October 31 of the year following the Participant’s death,
shall be a Distributee with regard to the interest of the deceased Participant,
but only if the Eligible Rollover Distribution is transferred in a direct
trustee-to-trustee transfer to an Eligible Retirement Plan which is an
individual retirement account described in Code Section 408(a) or an individual
retirement account described in Code Section 408(b) (other than an endowment
contract).




 
4

--------------------------------------------------------------------------------

 


1.16  “Elective Deferrals” means, with respect to any taxable year of the
Participant, the sum of:

 
(a)     any Deferral Amounts;


(b)     any contributions made by or on behalf of a Participant under any other
qualified cash or deferred arrangement as defined in Code Section 401(k),
whether or not maintained by a Plan Sponsor, to the extent such contributions
are not or would not, but for Code Section 402(g)(1) be included in the
Participant’s gross income for the taxable year; and


(c)     any other contributions made by or on behalf of a Participant pursuant
to Code Section 402(g)(3).


1.17  “Eligibility Service” means a six-consecutive-month period beginning on
the date on which the Employee first performs an Hour of Service upon his
employment or reemployment with the Plan Sponsor.


1.18  “Eligible Employee” means any Employee of a Plan Sponsor other than an
Employee who is (a) covered by a collective bargaining agreement between a union
and a Plan Sponsor, provided that retirement benefits were the subject of good
faith bargaining, unless the collective bargaining agreement provides for
participation in the Plan, (b) a leased employee within the meaning of Code
Section 414(n)(2), (c) deemed to be an Employee of a Plan Sponsor pursuant to
regulations under Code Section 414(o), or (d) a Highly Compensated Employee.  A
Participant who is first identified as a Highly Compensated Employee with
respect to a Plan Year shall cease to be an Eligible Employee as soon as that
identification can reasonably be made following the first day of that Plan
Year.  In addition, no person who is initially classified by a Plan Sponsor as
an independent contractor for federal income tax purposes shall be regarded as
an Eligible Employee for that period, regardless of any subsequent determination
that any such person should have been characterized as a common law employee of
the Plan Sponsor for the period in question.


1.19  “Eligible Retirement Plan” means any of the following that will accept a
Distributee’s Eligible Rollover Distribution:


(a) 
    an individual retirement account described in Code Section 408(a);



(b)     an individual retirement annuity described in Code Section 408(b) (other
than an endowment contract);


(c)     an annuity plan described in Code Section 403(a) or an annuity contract
described in Code Section 403(b), unless the Distributee is a non-spouse
Beneficiary of a deceased Participant;


(d)     a qualified trust described in Code Section 401(a), unless the
Distributee is a non-spouse Beneficiary of a deceased Participant; or


 
5

--------------------------------------------------------------------------------

 




(e)  an eligible plan under Code Section 457(b) which is maintained by a state
or political subdivision of a state, or any agency or instrumentality of a state
or political subdivision and which agrees to separately account for amounts
transferred into such plan from this Plan, unless the Distributee is a
non-spouse Beneficiary of a deceased Participant.


Effective for distributions after December 31, 2005, if any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account (as defined in Code Section 402A), an Eligible
Retirement Plan with respect to such portion shall include only another
designated Roth account and a Roth IRA.


1.20  “Eligible Rollover Distribution” means any distribution of all or any
portion of the Distributee’s Account:


        (a)      including any portion of the distribution that is not
includable in gross income, provided such amount is distributed directly to one
of the following:


    (1)     an individual retirement account described in Code Section 408(a) or
an individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or


    (2)     a qualified trust as described in Code Section 401(a) or an annuity
contract described in Code Section 403(b), but only to the extent that:


    (A)     the distribution is made in a direct trustee-to-trustee transfer;
and


    (B)     the transferee trust or contract provides for separate accounting
for amounts so transferred (and earnings thereon), including separately
accounting for the portion of the distribution which is includable in income and
the portion which is not includable in income; and


         (b)     excluding:


    (1)     any distribution that is one of a series of substantially equal
periodic payments made (not less frequently than annually) for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;


    (2)     any distribution to the extent such distribution is required under
Code Section 401(a)(9);


    (3)     any distribution which is made upon hardship of the Employee;


 
6

--------------------------------------------------------------------------------

 




    (4)     except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities); and


    (5)     if the Distributee is a non-spouse Beneficiary of a deceased
Participant, any distribution other than a direct trustee-to-trustee transfer to
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract).


1.21  “Employee” means any person who is (a) a common law employee of a Plan
Sponsor or an Affiliate, (b) a leased employee within the meaning of Code
Section 414(n)(2) with respect to a Plan Sponsor, or (c) deemed to be an
employee of a Plan Sponsor pursuant to regulations under Code Section 414(o).


1.22  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


1.23  “Fiduciary” means each Named Fiduciary and any other person who exercises
or has any discretionary authority or control regarding management or
administration of the Plan, any other person who renders investment advice for a
fee or has any authority or responsibility to do so with respect to any assets
of the Plan, or any other person who exercises or has any authority or control
respecting management or disposition of assets of the Plan.


1.24  “Fund” means the amount at any given time of cash and other property held
by the Trustee pursuant to the Plan.


1.25  “Highly Compensated Employee” means, with respect to a Plan Year, each
Employee who:
 
                                              (a)     was at any time during the
Plan Year or the immediately preceding Plan Year an owner of more than five
percent (5%) of the outstanding stock of a Plan Sponsor or Affiliate or more
than five percent (5%) of the total combined voting power of all stock of a Plan
Sponsor or Affiliate; or


      (b)     received Annual Compensation in excess of $105,000 during the
immediately preceding Plan Year (for determining Highly Compensated Employees
for the 2009 Plan Year), which amount shall be adjusted for changes in the cost
of living as provided in regulations issued by the Secretary of the Treasury,
and was in the top-paid group of employees for such preceding year; or


      (c)     is a former Employee who met the requirements of Subsection (a) or
(b) at the time the former Employee separated from service with the Plan Sponsor
or an Affiliate or at any time after the former Employee reached age 55.  The
determination of


 
7

--------------------------------------------------------------------------------

 


who is a former Highly Compensated Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for that
determination year in accordance with Treasury Regulation Section 1.414(q)-1T,
Q&A-4 and Notice 97-45 or later guidance under the Code.


Pursuant to Code Section 414(q)(3), an Employee is in the top-paid group for any
year if an Employee is in the group consisting of the top twenty percent (20%)
of Employees of the Plan Sponsor ranked on the basis of Annual Compensation
determined, without regard to the Annual Compensation Limit, paid to Employees
during such year (the “top-paid group”).


1.26  “Hour of Service” means:


(a)     Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Plan Sponsor or any Affiliate during the applicable
computation period, and such hours shall be credited to the computation period
in which the duties are performed;


(b)     Each hour for which an Employee is paid, or entitled to payment, by a
Plan Sponsor or any Affiliate on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence;


(c)     Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by a Plan Sponsor or any Affiliate, and such hours
shall be credited to the computation period or periods to which the award or
agreement for back pay pertains rather than to the computation period in which
the award, agreement or payment is made; provided, that the crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in Subsection (b) of this Section shall be subject to the limitations set forth
in Subsection (f);


(d)     Solely for purposes of determining whether a Break in Service has
occurred, each hour during any period that the Employee is absent from work (1)
by reason of the pregnancy of the Employee, (2) by reason of the birth of a
child of the Employee, (3) by reason of the placement of a child with the
Employee in connection with the adoption of the child by the Employee, or (4)
for purposes of caring for such child for a period immediately following its
birth or placement shall be credited (A) only in the computation period in which
the absence from work begins, if the Employee would be prevented from incurring
a Break in Service in that year solely because of that credit, or (B), in any
other case, in the next following computation period;


(e)     Without duplication of the Hours of Service counted pursuant to
Subsection (d) hereof and solely for such purposes as required pursuant to the
Family and Medical Leave Act of 1993 and the regulations thereunder (the
“FMLA”), each hour (as determined pursuant to the FMLA) for which an Employee is
granted leave under the


 
8

--------------------------------------------------------------------------------

 


FMLA (1) for the birth of a child, (2) for placement with the Employee of a
child for adoption or foster care, (3) to care for the Employee’s spouse, child
or parent with a serious health condition, or (4) for a serious health condition
that makes the Employee unable to perform the functions of the Employee’s job;


(f)     The Plan Administrator shall credit Hours of Service in accordance with
the provisions of Section 2530.200b-2(b) and (c) of the U.S. Department of Labor
Regulations or such other federal regulations as may from time to time be
applicable and determine Hours of Service from the employment records of a Plan
Sponsor or in any other manner consistent with regulations promulgated by the
Secretary of Labor, and shall construe any ambiguities in favor of crediting
Employees with Hours of Service.  Notwithstanding any other provision of this
Section, in no event shall an Employee be credited with more than 501 Hours of
Service during any single continuous period during which he performs no duties
for the Plan Sponsor or Affiliate; and


(g)     In the event that a Plan Sponsor or an Affiliate acquires substantially
all of the assets of another corporation or entity or a controlling interest of
the stock of another corporation or merges with another corporation or entity
and is the surviving entity, or if an Employee of a Plan Sponsor was previously
employed by an entity that is under common control or ownership with the Plan
Sponsor, as determined by the Board of Directors of the Plan Sponsor, then
service of an Employee who was employed by the prior corporation or entity shall
be counted in the manner provided, with the consent of the Primary Sponsor, in
resolutions adopted by the Plan Sponsor which authorizes the counting of such
service.


1.27  “Investment Committee” means a committee, which may be established to
direct the Trustee with respect to investments of the Fund.


1.28  “Investment Fund” means individual subfunds of the Fund as may be
established by the Plan Administrator from time to time for the investment of
the Fund.


1.29  “Investment Manager” means a Fiduciary, other than the Trustee, the Plan
Administrator, or a Plan Sponsor, who may be appointed by the Primary Sponsor:


(a)     who has the power to manage, acquire, or dispose of any assets of the
Fund or a portion thereof; and


(b)     who
                                                                             
(1)     is registered as an investment adviser under the Investment Advisers Act
of 1940;


(2)     is not registered as an investment adviser under such Act by reason of
paragraph (1) of Section 203A(a) of such Act, is registered as an investment
adviser under the laws of the State (referred to in paragraph (1) of Section
203A(a) of such Act) in which it maintains its principal office and place of



 
9

--------------------------------------------------------------------------------

 


business, and, at the time the fiduciary last filed the registration form most
recently filed by the fiduciary with such State in order to maintain the
fiduciary’s registration under the laws of such State, also filed a copy of such
form with the Secretary of Labor;


(3)     is a bank as defined in the such Act; or


(4)     is an insurance company qualified to perform services described in
Subsection (a) above under the laws of more than one state; and


(c)     who has acknowledged in writing that he is a Fiduciary with respect to
the Plan.


1.30  “Named Fiduciary” means only the following:


(a)     the Plan Administrator;


(b)     the Trustee;


(c)     the Investment Committee;


(d)     the Investment Manager; and


(e)     the Appeals Fiduciary.


1.31  “Normal Retirement Age” means age 65.


1.32  “Participant” means any Employee or former Employee who has become a
participant in the Plan for so long as his vested Account has not been fully
distributed pursuant to the Plan.


1.33  “Plan Administrator” means the organization or person designated to
administer the Plan by the Primary Sponsor and, in lieu of any such designation,
means the Primary Sponsor.


1.34  “Plan Sponsor” means individually the Primary Sponsor and any Affiliate or
other entity which has adopted the Plan and Trust.


1.35  “Plan Year” means the calendar year.


1.36  “Retirement Date” means the date on which the Participant terminates
employment on or after (a) attaining Normal Retirement Age or (b) becoming
subject to a Disability.


1.37  “Required Beginning Date” has the meaning ascribed to it in Section 5 of
Appendix D.


 
10

--------------------------------------------------------------------------------

 


1.38  “Rollover Amount” means any amount transferred to the Fund by a
Participant, which amount qualifies as an eligible rollover distribution under
Code Sections 401(a)(31), 402(c)(4), 403(a)(4), 403(b)(8), 408(d)(3), or
457(e)(16), and any regulations issued thereunder.


1.39  “Termination Completion Date” means the last day an Employee or former
Employee completes his fifth consecutive Break in Service.


1.40  “Termination of Employment” means a severance from employment (within the
meaning of Code Section 401(k)(2)(B)(i)(I)) of an Employee from all Plan
Sponsors and Affiliates for any reason other than death, Disability, or
attainment of a Retirement Date.  Any absence from active employment of the Plan
Sponsor and Affiliates by reason of an approved leave of absence shall not be
deemed for any purpose under the Plan to be a Termination of
Employment.  Transfer of an Employee from one Plan Sponsor to another Plan
Sponsor or to an Affiliate shall not be deemed for any purpose under the Plan to
be a Termination of Employment.  In addition, transfer of an Employee to another
employer (other than a Plan Sponsor or an Affiliate) in connection with a
corporate transaction involving a sale of assets, merger, or sale of stock,
shall not be deemed to be a Termination of Employment, for purposes of the
timing of distributions under Section 8.1, if the employer to which such
Employee is transferred agrees with the Plan Sponsor to accept a transfer of
assets from the Plan to its tax-qualified plan in a trust-to-trust transfer
meeting the requirements of Code Section 414(l).


1.41  “Trust” means the trust established under an agreement between the Primary
Sponsor and the Trustee to hold the Fund or any successor agreement.


1.42  “Trustee” means the trustee under the Trust.


1.43  “Valuation Date” means each regular business day or any other day which
the Plan Administrator declares to be a Valuation Date.


1.44  “Vesting Service” means each Plan Year during which an Employee has
completed no less than 1,000 Hours of Service.  Notwithstanding anything
contained herein to the contrary, Vesting Service shall not include:


(a)     In the case of an Employee who completes five consecutive Breaks in
Service for purposes of determining the vested portion of his Account which
accrued before his Termination Completion Date, all Vesting Service in Plan
Years after his Termination Completion Date.


(b)     In the case of an Employee who completes five consecutive Breaks in
Service and at that time does not have any vested right to his Account, all
Vesting Service before those Breaks in Service commenced.


1.45  “Voluntary Contribution” means a non-deductible contribution to the Fund
made by the Participant pursuant to Section 3.3.


1.46  “Year of Service” means each successive twelve-month period of employment
measured from a Participant’s employment anniversary date during which a
Participant has


 
11

--------------------------------------------------------------------------------

 


completed no less than 1,000 Hours of Service.  If a Participant ceases to be an
Employee and is subsequently reemployed by a Plan Sponsor, such Participant’s
“Years of Service” shall not include any periods of service prior to such
Participant’s reemployment.  Notwithstanding the foregoing, any individual who
was an employee of Morrison Restaurants Inc. immediately prior to the effective
date of the distributions by Morrison Restaurants Inc. to its stockholders of
all of the outstanding shares of common stock, respectively, of Morrison Fresh
Cooking, Inc. and Morrison Health Care, Inc., but who did not continue in the
employ of Ruby Tuesday, Inc. immediately after such distributions, shall not be
given credit for any Year of Service with Morrison Restaurants Inc. completed on
or prior to the effective date of such distributions.




SECTION 2
ELIGIBILITY


2.1  General Rule. Each Eligible Employee shall become a Participant as of the
first day of the first payroll period coinciding with or next following the
later of the date he (a) completes his Eligibility Service or (b) attains age
21.


2.2  Current Participants. Each individual who was a Participant on December 31,
2008 shall continue to be a Participant as of January 1, 2009.


2.3  Former Employees Who Were Participants. Each former Employee who was a
Participant who is reemployed by a Plan Sponsor shall become a Participant as of
the date of his reemployment as an Eligible Employee.


2.4  Former Employees Who Were not Participants. Each former Employee who
completes his Eligibility Service but terminates employment with a Plan Sponsor
before becoming a Participant shall become a Participant as of the latest of the
date he (a) is reemployed, (b) would have become a Participant if he had not
incurred a Termination of Employment, or (c) becomes an Eligible Employee.


2.5  Rollover Amount. Solely for the purpose of contributing a Rollover Amount
to the Plan, an Eligible Employee who has not yet become a Participant pursuant
to any other provision of this Section 2 shall become a Participant as of the
date on which the Rollover Amount is contributed to the Plan.


2.6  Mergers and Acquisitions. In the event that an individual becomes an
Eligible Employee of a Plan Sponsor by reason of (a) an acquisition by the Plan
Sponsor of substantially all of the assets of a trade or business or a
controlling interest in the ownership interests of another entity; or (b) a
merger of the individual’s prior employer with and into the Plan Sponsor, then
any such individual who becomes an Eligible Employee may become a Participant on
any earlier date than otherwise provided hereinabove, in the manner and subject
to such conditions, if any, provided in resolutions adopted by the Plan Sponsor.


 
12

--------------------------------------------------------------------------------

 




SECTION 3
CONTRIBUTIONS
 
                3.1  Before-Tax Contributions.


(a)     Deferral Amounts.  The Plan Sponsor shall make a contribution to the
Fund on behalf of each Participant who is an Eligible Employee and has elected
to defer a portion of his Annual Compensation otherwise payable to him for the
Plan Year and to have such portion contributed to the Fund.  Except to the
extent permitted under Section 3.1(c), the contribution made by a Plan Sponsor
on behalf of a Participant under this Section 3.1(a) shall be in an amount equal
to the amount specified in the Participant’s deferral election, but not greater
than fifty percent (50%) of the Participant’s Annual Compensation.  Pursuant to
Section 4 of Appendix C, the Plan Administrator may further restrict the amount
which Highly Compensated Employees may defer under this Section 3.1(a).


(b)     Limit on Deferral Amounts. Except to the extent permitted under Section
3.1(c), Elective Deferrals shall in no event exceed $16,500 (for 2009), as
adjusted in future years by the Secretary of the Treasury (the “Code Section
402(g) limit”), in any one taxable year of the Participant.  In the event the
amount of Elective Deferrals exceeds Code Section 402(g) limit, as adjusted, in
any one taxable year then,


(1)     not later than the immediately following March 1, the Participant may
designate to the Plan the portion of the Participant’s Deferral Amounts which
consist of excess Elective Deferrals, and


(2)     not later than the immediately following April 15, the Plan may
distribute the amount designated to it under Paragraph (1) above, as adjusted in
accordance with Code Section 402(g) and applicable Treasury Regulations to
reflect income, gain, or loss attributable to it, and reduced by any “Excess
Deferral Amounts,” as defined in Appendix C hereto, previously distributed or
recharacterized with respect to the Participant for the Plan Year beginning with
or within that taxable year.


The payment of the excess Elective Deferrals, as adjusted and reduced, from the
Plan shall be made to the Participant without regard to any other provision in
the Plan.  In the event that a Participant’s Elective Deferrals exceed the Code
Section 402(g) limit, as adjusted, in any one taxable year under the Plan and
other plans of the Plan Sponsor and its Affiliates, the Participant shall be
deemed to have designated for distribution under the Plan the amount of excess
Elective Deferrals, as adjusted and reduced, by taking into account only
Elective Deferral amounts under the Plan and other plans of the Plan Sponsor and
its Affiliates.


(c)     Catch-Up Contributions. A Participant who is eligible to contribute
Deferral Amounts to the Plan and who has attained or will attain age fifty (50)
on or
 


 
13

--------------------------------------------------------------------------------

 


before the last day of the Plan Year shall be eligible to elect to defer a
portion of his Annual Compensation otherwise payable to him for the Plan Year
and have such portion contributed to the Fund on his behalf as Catch-Up
Contributions in excess of the limits on Deferral Amounts set forth in Section
3.1(b) or any limit otherwise established by the Plan Administrator with respect
to Highly Compensated Employees under Section 3.1(a).  In addition, amounts
contributed pursuant to Section 3.1(a) or this Section 3.1(c) may be treated as
Catch-Up Contributions to the extent such amounts exceed any limit on Deferral
Amounts that may be determined pursuant to Section 3 of Appendix C hereto (this
limit and the limits in the preceding sentence being collectively referred to as
the “Applicable Deferral Limits”).
 
Catch-Up Contributions made pursuant to this Section 3.1(c) by a Participant
shall be in an amount equal to the amount specified in the Participant’s
deferral agreement and may be made on a payroll period basis or an annual basis
in accordance with the administrative procedures provided by the Plan
Administrator, but shall in no event shall the contributions exceed $5,500 in
any calendar year, as adjusted in future years by the Secretary of the Treasury
(the “Code Section 414(v) limit”).
 
Contributions made pursuant to this Section 3.1(c) shall not be taken into
account for purposes of implementing the limitations set forth in Section 3.1(b)
and Appendix A hereto.  The Plan shall not be treated as failing to satisfy the
provisions of Appendix B or Appendix C, as applicable, by reason of the making
of the Catch-Up Contributions as described in this Section 3.1(c).
 
The portion of the contribution made by a Plan Sponsor under this Section 3.1(c)
that will be treated as Catch-Up Contributions will be determined as of the last
day of the Plan Year.  Amounts contributed by a Plan Sponsor pursuant to this
Section 3.1(c) or recharacterized pursuant to Section 3 of Appendix C that do
not exceed the Applicable Deferral Limits will not be treated as Catch-Up
Contributions but will be treated as Deferral Amounts. Amounts contributed
pursuant to this Section 3.1(c) or recharacterized pursuant to Section 3 of
Appendix C that exceed the Applicable Deferral Limits will be treated as
Catch-Up Contributions; provided, however, that the contribution under this
Section 3.1(c) or any amounts recharacterized under Section 3 of Appendix C for
any Participant shall not be treated as a Catch-Up Contribution to the extent
that those amounts and all other Elective Deferrals of the Participant under the
Plan and other plans of the Plan Sponsor and its Affiliates for the taxable year
exceed the Participant’s Annual Compensation.
 
The excess of the amounts treated as Catch-Up Contributions for a Participant
under the Plan and other plans of the Plan Sponsor and its Affiliates over the
Code Section 414(v) limit and amounts that are not treated as Catch-Up
Contributions solely because they exceed the Participant’s Annual Compensation,
will be distributed to the Participant in the same manner as Deferral Amounts
are distributed pursuant to Section 3.1(b).
 
(d)     Deferral Elections.  The elections under this Section 3.1 must be made
before the Annual Compensation is payable and may only be made in such manner
and subject to such rules and limitations as the Plan Administrator may
prescribe and shall
 


 
14

--------------------------------------------------------------------------------

 


specify the percentage or dollar amount, as applicable, of Annual Compensation
that the Participant desires to defer pursuant to Section 3.1(a) and/or 3.1(c)
and to have contributed to the Fund.  Once a Participant has made an election
for a Plan Year, the Participant may revoke or modify his election to increase
or reduce the rate of future deferrals, as provided in the administrative
procedures established by the Plan Administrator.
 
        3.2  Matching Contributions.


(a)     Each Plan Sponsor proposes to make matching contributions to the Fund in
an amount equal to a discretionary percentage, to be determined by the Primary
Sponsor, of a Participant’s Annual Compensation deferred by the Participant
pursuant to Section 3.1(a), not to exceed the first six percent (6%) of such
Annual Compensation, which matching contributions may vary based on classes of
Participants and on the percentage of a Participant’s Deferral Amount being
matched; provided that such contributions will be nondiscriminatory in
accordance with the regulations under Code Section 401(a)(4) and will not
discriminate in favor of Highly Compensated Employees.


(b)     In the case of a Participant who is identified as a Highly Compensated
Employee during a Plan Year, the Plan Sponsor proposes to make a matching
contribution on behalf of such Highly Compensated Employee, in lieu of any
matching contribution on behalf of such Highly Compensated Employee under
Section 3.2(a), in an amount equal to the lowest percentage of a Participant’s
Deferral Amount for which a matching contribution under Section 3.2(a) is being
made for any Participant.


(c)     For purposes of determining the amount of matching contributions to be
credited to a Participant’s Company Matching Account, all or a portion of a
Participant’s years of employment with a predecessor employer may be counted if
the Participant became an Eligible Employee of a Plan Sponsor by reason of (1)
an acquisition by the Plan Sponsor of substantially all of the assets of a trade
or business or a controlling interest in the ownership interests of another
entity; or (2) a merger of the individual’s prior employer with and into the
Plan Sponsor; in the manner and subject to such conditions, if any, provided in
resolutions adopted by the Plan Sponsor.


(d)     With respect to contributions under Subsections (a) and (b), the Primary
Sponsor may, in its discretion: (1) make such contributions as of the last day
of any time period specified by the Primary Sponsor (which period may be no
shorter than a payroll period and no longer than a Plan Year); and (2) require
that a Participant be an Eligible Employee as of the last day of such period to
be eligible to receive any such contribution.


3.3  Voluntary Contributions. Subject to such rules and limitations as the Plan
Administrator may from time to time prescribe, each Participant who is an
Eligible Employee may contribute as a Voluntary Contribution to the Fund an
amount of his Annual Compensation not in excess of ten percent (10%) of the
Participant’s Annual Compensation for the Plan Year.  Voluntary Contributions
shall be made to the Fund through regular payroll deductions or in such other
manner as shall be agreed upon by each Participant and the Plan
Administrator.  The Plan


 
15

--------------------------------------------------------------------------------

 


Administrator may, at any time, suspend the making of any further Voluntary
Contributions.  The Plan Administrator shall revoke as soon as practicable any
election in effect pursuant to this Section 3.3 with respect to a Participant
who is identified as a Highly Compensated Employee with respect to the Plan
Year.


3.4  Rollover Amounts. Any Eligible Employee may, with the consent of the Plan
Administrator and subject to such rules and conditions as the Plan Administrator
may prescribe, transfer a Rollover Amount to the Fund (which may include without
limitation prohibitions against transferring certain categories of Rollover
Amounts to the Plan); provided, however, that the Plan Administrator shall not
administer this provision in a manner which is discriminatory in favor of Highly
Compensated Employees.  Rollover amounts may not include amounts that would not
be includable in the Employee’s gross income if such amounts were not rolled
over.


3.5  Tax-Deductible Limit. Contributions may be made only in cash or other
property which is acceptable to the Trustee.  In no event will the sum of
contributions under Plan Sections 3.1 and 3.2 exceed the deductible limits under
Code Section 404.


3.6  Military Service Credit. Notwithstanding any provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.


SECTION 4
ALLOCATIONS


4.1  Allocation of Contributions. As soon as reasonably practicable following
the date of withholding by the Plan Sponsor, if applicable, and receipt by the
Trustee, Plan Sponsor contributions made on behalf of each Participant under
Plan Sections 3.1 and 3.2, and Voluntary Contributions and Rollover Amounts
contributed by the Participant, shall be allocated to the Employee Deferred
Account, Company Matching Account, Voluntary Contribution Account and Rollover
Account, respectively, of the Participant on behalf of whom the contributions
were made.


4.2  Allocation of Income and Loss. As of each Valuation Date, the Trustee shall
allocate the net income or net loss of each Investment Fund to each Account in
the proportion that the value of the Account as of the Valuation Date bears to
the value of all Accounts invested in that Investment Fund as of the Valuation
Date.
 
4.3  Allocation of Expenses.  Plan expenses that are payable from the Trust that
are not paid by, or are reimbursable to, the Plan Sponsor may be allocated to
Accounts in any manner (whether or not pro rata) permitted by ERISA and the Code
and the rules and regulations promulgated thereunder.


 
16

--------------------------------------------------------------------------------

 




SECTION 5
INVESTMENT FUNDS AND INVESTMENTS OF TRUST ASSETS


5.1  Participant Direction of Investments. Until such time as the Plan
Administrator may direct otherwise, each Participant may direct the Plan
Administrator to invest contributions to his Account in one or more Investment
Funds as the Participant shall designate by providing notice to the Plan
Administrator according to the procedures established by the Plan Administrator
for that purpose.


                               (a)
     All investment directions of contributions shall be made in such multiples
as prescribed by the Plan Administrator.  Participants may change the investment
of contribution to their Accounts in accordance with the procedures established
by the Plan Administrator, but in no event less frequently than once per
calendar quarter.  New investment directions shall be effective as of the date
that such directions are processed by the Plan Administrator in accordance with
the procedures established for such purpose.



                       (b)
     An investment direction, once given, shall be deemed to be a continuing
direction until changed as otherwise provided herein.  If no direction is
effective for the date a contribution is to be made, all contributions which are
to be made for such date shall be invested in such Investment Fund as the Plan
Administrator, the Investment Manager, the Investment Committee, or the Trustee,
as applicable, may determine.  To the extent permissible by law, no Fiduciary
shall be liable for any loss, which results from a Participant’s exercise or
failure to exercise his investment discretion.



5.2  Directions to Transfer Between Individual Funds. A Participant and each
Beneficiary of a deceased Participant may elect according to the procedures
established by the Plan Administrator, to transfer, in such multiples as the
Plan Administrator may prescribe, portions of his Account between Investment
Funds.  A Participant and each Beneficiary of a deceased Participant shall have
the right to make an election under this Section 5.2 no less frequently than
once per calendar quarter.  An election under this Section 5.2 shall be
effective as of the date that such directions are processed by the Plan
Administrator in accordance with the procedures established for such purpose.


5.3  Application of Elections. A Participant or Beneficiary of a deceased
Participant who makes an election pursuant to Plan Section 5.1 or Plan Section
5.2 may apply the new investment direction to his current Account, all future
contributions, or both his current Account and all future contributions, as
applicable, except to the extent the Plan Administrator may otherwise prescribe.


5.4  Company Stock Fund.  One of the Investment Funds that shall be maintained
is a Company Stock fund; provided that the Plan Administrator may impose any
restrictions on investment or reinvestment in the Company Stock fund as it
determines are appropriate.
 
5.5  Loan Fund. A “Loan Fund” shall be established by the Trustee on behalf of
each Participant for whom a loan is made pursuant to Plan Section 6. The Loan
Fund shall be credited with the amount of any loan made by the Plan to the
Participant and shall be debited with all


 
17

--------------------------------------------------------------------------------

 


principal and interest repayments of any such loans.  Under rules established by
the Plan Administrator, a Participant’s interest in the Investment Funds shall
be debited by the amount credited to the Participant’s Loan Fund.  All principal
and interest repayments debited to the Loan Fund shall be invested as
contributions to the Participant’s Account pursuant to Plan Section 5.1.  Each
Loan Fund shall be invested in a note or notes made by the Participant
evidencing the promised repayment of monies loaned to the Participant from the
Fund.


5.6  Qualified Default Investment Alternative.  The Plan Administrator may
establish a qualified default investment alternative.  A “qualified default
investment alternative” shall mean a qualified default investment alternative as
defined in regulations issued by the Department of Labor pursuant to ERISA
Section 404(c)(5), or any successor thereto, that is designated by the Plan
Administrator.  If all or a portion of the Account of a Participant or
Beneficiary who fails to make an affirmative investment election as to such
portion of the Participant’s Account is to be invested in the qualified default
investment alternative, the Plan Administrator shall provide to such Participant
or Beneficiary a notice explaining the Participant’s or Beneficiary’s right to
designate how contributions and earnings will be invested and explaining how, in
the absence of any investment election, such contributions will be invested and
give the Participant or Beneficiary a reasonable period of time after receipt of
such notice to make such designation, all in accordance with regulations issued
by the U.S. Department of Labor pursuant to ERISA Section 404(c)(5) and shall
provide such other information to the Participant or Beneficiary as may be
required by such regulations.


SECTION 6
PLAN LOANS


6.1  Eligible Individuals. Subject to the provisions of the Plan and the Trust,
each Participant who is an Employee shall have the right, subject to prior
approval by the Plan Administrator, to borrow from the Fund.  In addition, each
“party in interest,” as defined in ERISA Section 3(14), who is (a) a Participant
but no longer an Employee, (b) the Beneficiary of a deceased Participant, or
(c) an alternate payee of a Participant pursuant to the provisions of a
“qualified domestic relations order,” as defined in Code Section 414(p), shall
also have the right, subject to prior approval by the Plan Administrator, to
borrow from the Fund; provided, however, that loans to such parties in interest
may not discriminate in favor of Highly Compensated Employees.


6.2  Application. In order to apply for a loan, a borrower must complete and
submit to the Plan Administrator documents or information required by the Plan
Administrator for this purpose.


6.3  Equivalent Basis. Loans shall be available to all eligible borrowers on a
reasonably equivalent basis which may take into account the borrower’s
creditworthiness, ability to repay, and ability to provide adequate
security.  Loans shall not be made available to Highly Compensated Employees,
officers or shareholders of a Plan Sponsor in an amount greater than the amount
made available to other borrowers.  This provision shall be deemed to be
satisfied if all borrowers have the right to borrow the same percentage of their
interest in the Participant’s


 
18

--------------------------------------------------------------------------------

 


vested Account, notwithstanding that the dollar amount of such loans may differ
as a result of differing values of Participants’ vested Accounts.


6.4  Interest Rate. Each loan shall bear a “reasonable rate of interest” and
provide that the loan be amortized in substantially level payments, made no less
frequently than quarterly, over a specified period of time.  A “reasonable rate
of interest” shall be that rate that provides the Plan with a return
commensurate with the interest rates charged by persons in the business of
lending money for loans which would be made under similar
circumstances.  Notwithstanding the foregoing, to the extent that any loan
interest rate is subject to the provisions of the Servicemembers Civil Relief
Act of 2003, it shall not exceed six percent (6%) per annum.


6.5  Security. Each loan shall be adequately secured, with the security for the
outstanding balance of all loans to the borrower to consist of one-half (½) of
the borrower’s interest in the Participant’s vested Account, or such other
security as the Plan Administrator deems acceptable.  No portion of the
Participant’s Employee Deferred Account shall be used as security for any loan
hereunder unless and until such time as the loan amount exceeds the value of the
borrower’s interest in the Participant’s vested amounts in all other Accounts.


6.6  Loan Limit. Each loan, when added to the outstanding balance of all other
loans to the borrower from all retirement plans of the Plan Sponsor and its
Affiliates which are qualified under Code Section 401, shall not exceed the
lesser of:
 
                                               (a)     $50,000, reduced by the
excess, if any, of

 
(1)     the highest outstanding balance of loans made to the borrower from all
retirement plans qualified under Code Section 401 of the Plan Sponsor and its
Affiliates during the one (1) year period immediately preceding the day prior to
the date on which such loan was made, over


(2)     the outstanding balance of loans made to the borrower from all
retirement plans qualified under Code Section 401 of the Plan Sponsor and its
Affiliates on the date on which such loan was made, or
 
                                                (b)     one-half (½) of the
value of the borrower’s interest in the vested Account attributable to the
Participant’s Account.


For purposes of this Section, the value of the vested Account attributable to a
Participant’s Account shall be established as of the latest preceding Valuation
Date, or any later date on which an available valuation was made, and shall be
adjusted for any distributions or contributions made through the date of the
origination of the loan.


6.7  Loan Term. Each loan, by its terms, shall be repaid within five (5) years,
except that any loan which is used to acquire any dwelling unit which within a
reasonable time is to be used (determined at the time the loan is made) as the
principal residence of the borrower may, by its terms, be repaid within a longer
period of time.




 
19

--------------------------------------------------------------------------------

 


6.8  Minimum Amount. The Plan Administrator may impose a minimum loan amount.


6.9  Maximum Number of Loans. The Plan Administrator may limit the number of
loans that a borrower may have existing under the Plan at any one time.


6.10    Default. The entire unpaid principal sum and accrued interest shall, at
the option of the Plan Administrator, become due and payable if:
 
(a)     a borrower fails to make any loan payment when due (including the
expiration of any applicable grace period);
 
(b)     a borrower ceases to be a “party in interest,” as defined in ERISA
Section 3(14);
 
(c)     the vested Account held as security under the Plan for the borrower
will, as a result of an impending distribution or withdrawal, be reduced to an
amount less than the amount of all unpaid principal and accrued interest then
outstanding under the loan; or
 
(d)     a borrower makes any untrue representations or warranties in connection
with the obtaining of the loan.
 
In that event, the Plan Administrator may take such steps as it deems necessary
to preserve the assets of the Plan, including, but not limited to, the
following: (1) direct the Trustee to deduct the unpaid principal sum, accrued
interest, and any other applicable charge under the note evidencing the loan
from any benefits that may become payable out of the Plan to the borrower, (2)
direct the Plan Sponsor to deduct and transfer to the Trustee the unpaid
principal balance, accrued interest, and any other applicable charge under the
note evidencing the loan from any amounts owed by the Plan Sponsor to the
borrower, or (3) liquidate the security given by the borrower, other than
amounts attributable to a Participant’s Employee Deferred Account, and deduct
from the proceeds the unpaid principal balance, accrued interest, and any other
applicable charge under the note evidencing the loan.  If any part of the
indebtedness under the note evidencing the loan is collected by law or through
an attorney, the borrower shall be liable for attorneys’ fees in an amount equal
to ten percent of the amount then due and all costs of
collection.  Notwithstanding the foregoing, a loan may be satisfied upon a
Participant’s termination of employment by distributing the note evidencing the
debt as part of an Eligible Rollover Distribution; provided, however, that the
Trustee, custodian or administrator for the Eligible Retirement Plan indicates
its willingness to accept such property.
 
6.11  Regulations and Plan Loan Program. Each loan shall be made only in
accordance with regulations and rulings of the Internal Revenue Service and the
Department of Labor.  The Plan Administrator shall be authorized to administer
the loan program of this Section and shall act in his sole discretion to
ascertain whether the requirements of such regulations and rulings and this
Section have been met.


 
20

--------------------------------------------------------------------------------

 




SECTION 7
IN-SERVICE WITHDRAWALS


7.1  Hardship Withdrawals.  The Trustee shall, upon the direction of the Plan
Administrator, withdraw all or a portion of a Participant’s Employee Deferred
Account consisting of Deferral Amounts (but not earnings thereon), including
Catch-Up Contributions, prior to the time such accounts are otherwise
distributable in accordance with the other provisions of the Plan; provided,
however, that any such withdrawal shall be made only if the Participant is an
Employee and demonstrates that he is suffering from “hardship” as determined
herein.  For purposes of this Section, a withdrawal will be deemed to be on
account of hardship if the withdrawal is on account of:


(a)     expenses for (or necessary to obtain) medical care that would be
deductible by the Participant under Code Section 213(d) (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income);


(b)     purchase (excluding mortgage payments) of a principal residence for the
Participant;


(c)     payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Participant, or for his spouse, children or dependents (as defined in Code
Section 152 and, for taxable years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B));


(d)     payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant’s
principal residence;


(e)     payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 and, for
taxable years beginning or after January 1, 2005, without regard to Code Section
152(d)(1)(B));


(f)     expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or


(g)     any other contingency determined by the Internal Revenue Service to
constitute an “immediate and heavy financial need” within the meaning of
Treasury Regulations Section 1.401(k)-l(d).


7.2  Additional Hardship Withdrawal Requirements.  In addition to the
requirements set forth in Plan Section 7.1, any withdrawal pursuant to Plan
Section 7.1 shall not be in excess of the amount necessary to satisfy the need
determined under Section 7.1 and shall also be subject to the requirements of
either Subsection (a) or (b) of this Section.


 
21

--------------------------------------------------------------------------------

 

 
                                (a)                   (1)     The Participant
shall first obtain all withdrawals, other than hardship withdrawals, and all
nontaxable loans currently available under all plans maintained by the Plan
Sponsor; and
 
                                                        (2)     the Plan Sponsor
shall not permit Elective Deferrals, including catch-up contributions as
described in Code Section 414(v), or after-tax employee contributions to be made
to the Plan or any other plan maintained by the Plan Sponsor, for a period of
six (6) months after the Participant receives the withdrawal pursuant to this
Section.
 
                        (b)           the Plan Administrator relies on the
Participant’s certification by execution of a form provided by the Plan
Administrator, unless the Plan Administrator has actual knowledge to the
contrary, that the need determined under Plan Section 7.1 cannot be relieved
 
             (1)     through reimbursement or compensation by insurance or
otherwise,
 
             (2)     by reasonable liquidation of the assets of the Participant,
his spouse and minor children, to the extent that the liquidation would not
itself cause an immediate and heavy financial need and to the extent that the
assets of the spouse and minor children are reasonably available to the
Participant,
 
             (3)     by cessation of Elective Deferrals, or
 
             (4)     by other distributions or nontaxable (at the time of the
distribution) loans from plans maintained by the Plan Sponsor or any other
employer, or by borrowing from commercial sources on reasonable commercial
terms.


Such withdrawals shall be made only in accordance with such other rules,
policies, procedures, restrictions, and conditions as the Plan Administrator may
from time to time adopt.  Any determination of the existence of hardship and the
amount to be withdrawn on account thereof shall be made by the Plan
Administrator (or such other person as may be required to make such decisions)
in accordance with the foregoing rules as applied in a uniform and
nondiscriminatory manner; provided that, unless the Participant requests
otherwise, any such withdrawal shall include the amount necessary to pay any
federal, state and local income taxes and penalties reasonably anticipated to
result from the withdrawal.  A withdrawal under this Section shall be made in a
lump sum to the Participant.


7.3  Hardship Withdrawals on Account of Beneficiary Hardship.  To the extent
provided in regulations issued by the Secretary of the Treasury, if an event
would constitute “hardship” under Sections 7.1 and 7.2 if such event occurred
with respect to a Participant’s spouse or dependent (as defined in Code Section
152), such event shall constitute “hardship” if it occurs with respect to a
person who is a designated, primary Beneficiary with respect to the Participant.


 
22

--------------------------------------------------------------------------------

 




7.4  Withdrawal of Rollover Amounts and Voluntary Contributions. Subject to the
rules and conditions as the Plan Administrator may prescribe, by request, a
Participant may receive a distribution as soon as administratively practicable
of all or a portion of the balance of his Rollover Account and Voluntary
Contribution Account.  Any request for a distribution under this Section shall
be made on the forms and in the manner prescribed by the Plan Administrator and,
if such request is granted, such distribution shall be made in a lump sum.
 
7.5  Special Rule for Distributions During Uniformed Services.  A Participant
who is performing services in the uniformed services (as defined in Chapter 43
of Title 38 of the United States Code) while on active duty for a period of more
than thirty (30) days shall be treated as having been severed from employment
during such period for purposes of Code Section 401(k)(2)(B)(i)(I) and may
elected to receive a distribution of all or a portion of his Employee Deferred
Account, including Catch-Up Contributions.  Any request for a distribution under
this Section must be made in the manner prescribed by the Plan Administrator and
in accordance with rules and conditions as the Plan Administrator may from time
to time adopt.  If a Participant elects a distribution pursuant to this Section,
the Participant may not make Elective Deferrals, including Catch-Up
Contributions, or Voluntary Contributions to the Plan or any other plan
maintained by the Plan Sponsor during the six-month period beginning on the date
of the distribution.


SECTION 8
PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT


8.1      Time and Form of Payment.
 
                               (a)     In the event of a Termination of
Employment, a Participant whose vested Account exceeds $5,000 may request that
payment of his vested Account be made at any time after the Participant’s
Termination of Employment occurs. Payment of a Participant’s Account shall be in
the form elected by such Participant under Plan Section 8.1(b).  All payments
will be made as soon as administratively feasible following a Participant’s
request.  No distribution of the Participant’s Account will be made without his
consent prior to his Required Beginning Date or death.

 
                                (b)     Payment of a Participant’s vested
Account may be made in the form of a lump-sum payment in cash; provided,
however, a Participant’s interest in the Investment Fund investing primarily in
shares of Company Stock may be distributed in the form of whole shares of
Company Stock if the Participant so elects, in the manner prescribed by the Plan
Administrator.  Notwithstanding the foregoing, with respect to distributions
made before January 1, 2010, a distribution in whole shares of Company Stock may
be made only if the Participant’s interest in the Investment Fund investing
primarily in shares of Company Stock equals or exceeds the value of hundred
(100) shares of Company Stock.
 
                                (c)     In the event of a Termination of
Employment, a Participant whose vested Account is $5,000 or less shall have his
vested Account distributed as soon as administratively feasible thereafter, as
follows:


 
23

--------------------------------------------------------------------------------

 




(1)     for a Participant whose vested Account is $1,000 or less, such
Participant shall have his Account balance distributed in a lump sum payment to
the Participant; and


(2)     for a Participant whose vested Account is greater than $1,000, but
$5,000 or less, such Participant shall have his Account balance distributed to
an individual retirement plan of a trustee or issuer designated by the Plan
Administrator, unless the Participant elects in writing to have the payment made
directly to the Participant or to another individual retirement plan.  The Plan
Administrator shall notify the Participant in writing that the distribution may
be transferred by the Participant to another individual retirement plan.


8.2      Valuation of Account.  The balance of a Participant’s Account which is
to be paid under this Section 8 shall be determined as of the Valuation Date
coinciding with or immediately preceding the date the Account is valued for
imminent payout purposes pursuant to normal administrative procedures and shall
be increased by any contributions allocated to the Participant’s Account after
that Valuation Date and reduced by any distributions made from the Participant’s
Account after that Valuation Date.


8.3      Changes to Vesting Schedule.  If a Plan amendment directly or
indirectly changes the vesting schedule, the vesting percentage for each
Participant in his Account accumulated to the date when the amendment is adopted
shall not be reduced as a result of the amendment.  In addition, any Participant
with at least three (3) years of Vesting Service may irrevocably elect to remain
under the pre-amendment vesting schedule with respect to all of his benefits
accrued both before and after the amendment, unless after the amendment, any
such Participant’s nonforfeitable percentage at any time cannot be less than the
Participant’s nonforfeitable percentage determined without regard to such
amendment.


8.4  Suspension on Reemployment.  If a Participant has a Termination of
Employment and is subsequently reemployed by a Plan Sponsor or an Affiliate
prior to receiving a distribution of his Account under the Plan, such
Participant shall not be entitled to a distribution under this Section while he
is an Employee.


8.5       Vesting.  That portion of a Participant’s Account in which he is
vested at any given time shall be:


(a)     his Employee Deferred Account, Voluntary Contribution Account, Rollover
Account, and his Pre-2007 Company Matching Subaccount which shall be fully
vested and nonforfeitable at all times; and


(b)     his Post-2006 Company Matching Subaccount (other than the portion of his
Company Matching Account attributable to Qualified Matching Contributions or
Qualified Nonelective Contributions, both as defined in Appendix C, if any,
which shall both be fully vested and nonforfeitable when made) computed
according to the following vesting schedule:


 
24

--------------------------------------------------------------------------------

 
                                
 
Full Years of
Vesting Service
   
Percentage
Vested
Less than 3
   
0%
3 or more
   
100%


8.6       Cash-out/Buyback.


       (a)     The nonvested portion of the Account of a Participant who has had
a Termination of Employment shall be forfeited as of the earlier of the date the
Participant receives a distribution of the vested portion of his Account or the
Participant’s Termination Completion Date. For such purposes, a Participant who
has had a Termination of Employment and who is not vested in any portion of his
Account shall be deemed to have received a distribution of his Account.


        (b)     If a Participant who has received (or has been deemed to have
received) a distribution of the vested portion of his Account is reemployed by a
Plan Sponsor or an Affiliate prior to his Termination Completion Date and (1) if
the Participant’s Account was partially vested, and the Participant repays to
the Fund no later than the fifth anniversary of the Participant’s reemployment
by the Plan Sponsor or an Affiliate all of that portion of his vested Account
which was paid to him or (2) if the Participant’s Account was not vested upon
his Termination of Employment, then any portion of his Account which was
forfeited shall be restored effective on the Valuation Date coinciding with or
next following the repayment or the Participant’s reemployment,
respectively.  The restoration on any Valuation Date of the forfeited portion of
the Account of a Participant pursuant to the preceding sentence shall be made
first from forfeitures available for allocation on that Valuation Date, to the
extent available, and secondly from contributions by the Plan Sponsor.  Only
after restorations have been made shall the remaining net income be available
for allocation under Section 4.


SECTION 9
PAYMENT OF BENEFITS ON RETIREMENT


9.1        Time and Form of Payment.
                               
                                (a)     A retired Participant whose Account
exceeds $5,000 may request that payment of his Account be made at any time after
the Participant attains a Retirement Date.  All payments will be made as soon as
administratively feasible following a Participant’s request.  No distribution of
the Participant’s Account will be made without his consent prior to his Required
Beginning Date or death.


(b)     A retired Participant whose Account is $5,000 or less shall have his
vested Account distributed as soon as administratively feasible after the
Participant attains a Retirement Date.


 
25

--------------------------------------------------------------------------------

 


 
                                                (c)           (1)     Payment of
a Participant’s vested Account under subsection (a) or (b) above may be made in
the form of a lump-sum payment in cash; provided, however, a Participant’s
interest in the Investment Fund investing primarily in shares of Company Stock
may be distributed in the form of whole shares of Company Stock if the
Participant so elects, in the manner prescribed by the Plan
Administrator.  Notwithstanding the foregoing, with respect to distributions
made before January 1, 2010, a distribution in whole shares of Company Stock may
be made only if the Participant’s interest in the Investment Fund investing
primarily in shares of Company Stock equals or exceeds the value of hundred
(100) shares of Company Stock


                (2)     In the event a Participant attains a Retirement Date on
or after attaining Normal Retirement Age, distribution of such Participant’s
vested Account balance under subsection (b) above shall be made in the form of a
lump sum payment to the Participant.


                 (3)     In the event a Participant attains a Retirement Date
prior to attaining Normal Retirement Age, distribution of such Participant’s
vested Account under subsection (b) above shall be made as follows:


    (A)     for a Participant whose vested Account is $1,000 or less, such
Participant shall have his Account balance distributed in a lump sum payment to
the Participant; and


     (B)     for a Participant whose vested Account is greater than $1,000, but
$5,000 or less, such Participant shall have his Account balance paid to an
individual retirement plan of a trustee or issuer designated by the Plan
Administrator, unless the Participant elects in writing to have the payment made
directly to the Participant or to another individual retirement plan.  The Plan
Administrator shall notify the Participant in writing that the distribution may
be transferred by the Participant to another individual retirement plan.


9.2       Vesting; Valuation of Account.  The Account of a Participant who has
attained a Retirement Date or has attained Normal Retirement Age shall be fully
vested and nonforfeitable.  The balance of a Participant’s Account which is to
be paid under this Section 9 shall be determined as of the Valuation Date
coinciding with or immediately preceding the date the Account is valued for
imminent payout purposes pursuant to normal administrative procedures and shall
be increased by any contributions allocated to the Participant’s Account after
that Valuation Date and reduced by any distributions made from the Participant’s
Account after that Valuation Date.


SECTION 10
DEATH BENEFITS
 
               10.1       Eligibility for Payment.  If a Participant dies before
receiving a distribution of his


 
26

--------------------------------------------------------------------------------

 


vested Account, his Beneficiary shall receive the Participant’s vested Account
in one lump sum as soon as administratively feasible following the death of the
Participant or, if the Beneficiary so elects, at any later date permitted under
Section 11.


10.2       Vesting.  The portion of the Participant’s Account that is vested
shall be determined under Section 8 or 9, as applicable.


10.3       Death Benefits under USERRA.  In case of a Participant who dies while
performing “qualified military service” (as defined in Code Section 414(u)(5)),
the survivors of the Participant are entitled to any additional benefits (other
than benefit accruals relating to the period of qualified military service)
provided under the Plan, if any, had the Participant resumed and then terminated
employment on account of death


SECTION 11
GENERAL RULES ON DISTRIBUTIONS


11.1       Adjustments for Income. Accounts shall not be adjusted for earnings
or losses incurred after the Valuation Date with respect to which the Account is
valued for imminent payout purposes.  Prior to distribution of an Account, the
Account shall be reduced by the amount necessary to satisfy the unpaid
principal, accrued interest, and penalties on any loan made to the Participant.


11.2        Direct Rollovers.


                 (a)     Notwithstanding any provisions of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section
11, a Distributee may elect, at the time and in the manner prescribed by the
Plan Administrator, to have any portion of a distribution pursuant to this
Section which is an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover so long as all
Eligible Rollover Distributions to a Distributee for a calendar year total or
are expected to total at least $200 and, in the case of a Distributee who elects
to directly receive a portion of an Eligible Rollover Distribution and directly
roll the balance over to an Eligible Retirement Plan, the portion that is to be
directly rolled over totals at least $500.  If the Eligible Rollover
Distribution is one to which Code Sections 401(a)(11) and 417 do not apply, such
Eligible Rollover Distribution may commence less than thirty (30) days after the
notice required under Treasury Regulations Section 1.411(a)-11(c) is given,
provided that:


(1)     the Plan Administrator clearly informs the Distributee that the
Distributee has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distribution option), and
 
                    (2)      the Distributee, after receiving the notice,
affirmatively elects a distribution.



 
27

--------------------------------------------------------------------------------

 
 


                  (b)     Notwithstanding the foregoing, if the Distributee is a
non-spouse Beneficiary of a deceased Participant and a direct trustee-to-trustee
transfer is made to an individual retirement account described in Code Section
408(a) or an individual retirement annuity described in Code Section 409(b)
(other than an endowment contract):
 
                                                                                (1)     the
transfer shall be treated as an Eligible Rollover Distribution;


(2)     the individual retirement plan shall be treated as an inherited
individual retirement account or individual retirement annuity (within the
meaning of Code Section 408(d)(3)(C)); and


(3)     Code Section 401(a)(9)(B) (other than clause (iv) thereof) shall apply
to such plan.


11.3       Required Minimum Distributions. Notwithstanding any other provisions
of the Plan, distributions will be made in accordance with Code Section
401(a)(9) and the regulations issued thereunder, including the incidental
benefit requirements, administered in accordance with the requirements of
Appendix D hereto.


SECTION 12
ADMINISTRATION OF THE PLAN


12.1       Trust Agreement.  The Primary Sponsor shall establish a Trust with
the Trustee designated by the Board of Directors for the management of the Fund,
which Trust shall form a part of the Plan and is incorporated herein by
reference.


12.2       Operation of the Plan Administrator.  The Primary Sponsor shall
appoint a Plan Administrator.  If an organization is appointed to serve as the
Plan Administrator, then the Plan Administrator may designate in writing one or
more persons who may act on behalf of the Plan Administrator.  If more than one
person is so designated with respect to the same administrative function, a
majority of such persons shall constitute a quorum for the transaction of
business and shall have the full power to act on behalf of the Plan
Administrator.  The Primary Sponsor shall have the right to remove the Plan
Administrator at any time by notice in writing.  The Plan Administrator may
resign at any time by written notice of resignation to the Trustee and the
Primary Sponsor.  Upon removal or resignation of the Plan Administrator, or in
the event of the dissolution of the Plan Administrator, the Primary Sponsor
shall appoint a successor.
 
12.3       Fiduciary Responsibility.
 
                                (a)     The Plan Administrator, as a Named
Fiduciary, may allocate its fiduciary responsibilities among Fiduciaries other
than the Trustee, designated in writing by the Plan Administrator and may
designate in writing persons other than the Trustee to carry out its fiduciary
responsibilities under the Plan.  The Plan Administrator may remove any person
designated to carry out its fiduciary responsibilities under the Plan by notice
in writing to such person.



 
28

--------------------------------------------------------------------------------

 

 
(b)     The Plan Administrator and each other Fiduciary may employ persons to
perform services and to render advice with regard to any of the Fiduciary’s
responsibilities under the Plan.  Charges for all such services performed and
advice rendered may be paid by the Fund to the extent permitted by ERISA.


(c)     Each Plan Sponsor shall indemnify and hold harmless each person
constituting the Plan Administrator or the Investment Committee, except those
individuals who are not a Plan Sponsor or a director, officer or employee of a
Plan Sponsor, if any, from and against any and all claims, losses, costs,
expenses (including, without limitation, attorney’s fees and court costs),
damages, actions or causes of action arising from, on account of or in
connection with the performance by such person of his duties in such capacity,
other than such of the foregoing arising from, on account of or in connection
with the willful neglect or willful misconduct of such person.


12.4       Duties of the Plan Administrator.


(a)     The Plan Administrator shall advise the Trustee with respect to all
payments under the terms of the Plan and shall direct the Trustee in writing to
make such payments from the Fund; provided, however, in no event shall the
Trustee be required to make such payments if the Trustee has actual knowledge
that such payments are contrary to the terms of the Plan and the Trust.


(b)     The Plan Administrator shall from time to time establish rules, not
contrary to the provisions of the Plan and the Trust, for the administration of
the Plan and the transaction of its business.  All elections and designations
under the Plan by a Participant or Beneficiary shall be made on forms prescribed
by the Plan Administrator.  The Plan Administrator shall have discretionary
authority to construe the terms of the Plan and shall determine all questions
arising in the administration, interpretation and application of the Plan,
including, but not limited to, those concerning eligibility for benefits and it
shall not act so as to discriminate in favor of any person.  All determinations
of the Plan Administrator shall be conclusive and binding on all Employees,
Participants, Beneficiaries and Fiduciaries, subject to the provisions of the
Plan and the Trust and subject to applicable law.


(c)     The Plan Administrator shall furnish Participants and Beneficiaries with
all disclosures now or hereafter required by ERISA or the Code.  The Plan
Administrator shall file, as required, the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be solely responsible for establishing and maintaining all records of the
Plan and the Trust.
 
(d)     The statement of specific duties for a Plan Administrator in this
Section is not in derogation of any other duties which a Plan Administrator has
under the provisions of the Plan or the Trust or under applicable law.
 
12.5       Investment Manager.  The Primary Sponsor may, by action in writing
provided to the Trustee, appoint an Investment Manager.  Any Investment Manager
may be removed in the
 
 
 


 
29

--------------------------------------------------------------------------------

 


 
same manner in which appointed, and in the event of any removal, the Investment
Manager shall, as soon as possible, but in no event more than thirty (30) days
after notice of removal, turn over all assets managed by it to the Trustee or to
any successor Investment Manager appointed, and shall make a full accounting to
the Primary Sponsor with respect to all assets managed by it since its
appointment as an Investment Manager.


12.6       Investment Committee.  The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an Investment Committee.  The
Primary Sponsor shall have the right to remove any person on the Investment
Committee at any time by notice in writing to such person.  A person on the
Investment Committee may resign at any time by written notice of resignation to
the Primary Sponsor.  Upon such removal or resignation, or in the event of the
death of a person on the Investment Committee, the Primary Sponsor may appoint a
successor.  Until a successor has been appointed, the remaining persons on the
Investment Committee may continue to act as the Investment Committee.


12.7       Action by a Plan Sponsor.  Any action to be taken by a Plan Sponsor
shall be taken by persons duly authorized by the Plan Sponsor, except, subject
to Section 16.1, amendments to, termination of, or termination of a Plan Sponsor
participation in, the Plan or the Trust, or the determination of the basis of
any Plan Sponsor contributions, may be made only to the extent authorized by
written resolution or written direction of the board of directors or appropriate
governing body. Nothing herein shall be construed to prohibit the board of
directors or appropriate governing body from delegating to any officer or other
appropriate person of a Plan Sponsor the authority to take any such actions as
may be specified in such resolution or written direction.


12.8       Appeals Fiduciary.  The Primary Sponsor shall appoint an Appeals
Fiduciary.  The Appeals Fiduciary shall be required to review claims for
benefits payable due to a Participant’s Disability that are initially denied by
the Plan Administrator and for which the claimant requests a full and fair
review pursuant to Section 13.4.  The Appeals Fiduciary may not be the
individual who made the initial adverse determination with respect to any claim
he reviews and may not be a subordinate of any individual who made the initial
adverse determination.  The Appeals Fiduciary may be removed in the same manner
in which appointed or may resign at any time by written notice of resignation to
the Primary Sponsor.  Upon such removal or resignation, the Primary Sponsor
shall appoint a successor.


12.9       Corrective Action.  Notwithstanding any provision of the Plan to the
contrary, the Plan Sponsor may make corrective contributions, allocations, or
distributions or take any other corrective action required to comply with, or
otherwise permitted by, any program provided pursuant to applicable law,
including without limitation the Employee Plans Compliance Resolution System or
any successor guidance.


SECTION 13
CLAIMS REVIEW PROCEDURE
 
13.1        Notice of Denial.  If a Participant or a Beneficiary is denied a
claim for benefits under the Plan, the Plan Administrator shall provide to the
claimant written notice of the denial
 


 
30

--------------------------------------------------------------------------------

 
 
 
within ninety (90) days (forty-five (45) days with respect to a denial of any
claim for benefits due to the Participant’s Disability) after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim.  If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day or 45-day period, as
applicable.  In no event shall the extension exceed a period of ninety (90) days
(thirty (30) days with respect to a claim for benefits due to the Participant’s
Disability) from the end of such initial period.  With respect to a claim for
benefits due to the Participant’s Disability, an additional extension of up to
thirty (30) days beyond the initial 30-day extension period may be required for
processing the claim.  In such event, written notice of the extension shall be
furnished to the claimant within the initial 30-day extension period.  Any
extension notice shall indicate the special circumstances requiring the
extension of time, the date by which the Plan Administrator expects to render
the final decision, the standards on which entitlement to benefits are based,
the unresolved issues that prevent a decision on the claim and the additional
information needed to resolve those issues.


13.2        Contents of Notice of Denial.  If a Participant or Beneficiary is
denied a claim for benefits under a Plan, the Plan Administrator shall provide
to such claimant written notice of the denial which shall set forth:


(a)     the specific reasons for the denial;


(b)     specific references to the pertinent provisions of the Plan on which the
denial is based;


(c)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;


(d)     an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Sections 502(a) of ERISA following an
adverse benefit determination on review;


(e)     in the case of a claim for benefits due to a Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and
 
(f)     in the case of a claim for benefits due to a Participant’s Disability,
if a denial of the claim is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the denial, an explanation applying the terms of the Plan
to the claimant’s medical circumstances or a statement that such explanation
will be provided free of charge upon request.
 


 
31

--------------------------------------------------------------------------------

 


 
13.3        Right to Review.  After receiving written notice of the denial of a
claim or that a domestic relations order is a qualified domestic relations
order, a claimant or his representative shall be entitled to:


(a)     request a full and fair review of the denial of the claim or
determination that a domestic relations order is a qualified domestic relations
order by written application to the Plan Administrator (or Appeals Fiduciary in
the case of a claim for benefits payable due to a Participant’s Disability);


(b)     request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(c)     submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and


(d)     a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


13.4         Application for Review.


(a)     If a claimant wishes a review of the decision denying his claim to
benefits under the Plan, other than a claim described in Subsection (b) of this
Section 13.4,  or if a claimant wishes to appeal a decision that a domestic
relations order is a qualified domestic relations order, he must submit the
written application to the Plan Administrator within sixty (60) days after
receiving written notice of the denial or notice that the domestic relations
order is a qualified domestic relations order.


(b)     If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial.  With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall:
 
           (i)     consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; and
 
                           (ii)     identify the medical and vocational experts
whose advice was obtained on behalf of the Plan in connection with the denial
without regard to whether the advice was relied upon in making the determination
to deny the claim.
 
 


 
32

--------------------------------------------------------------------------------

 


 
Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.


13.5       Hearing.  Upon receiving such written application for review, the
Plan Administrator or Appeals Fiduciary, as applicable, may sched­ule a hearing
for purposes of reviewing the claimant’s claim, which hearing shall take place
not more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.


13.6       Notice of Hearing.  At least ten (10) days prior to the scheduled
hearing, the claimant and his rep­resentative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.


13.7       Counsel.  All claimants requesting a review of the decision denying
their claim for bene­fits may employ counsel for purposes of the hearing.


13.8       Decision on Review.  No later than sixty (60) days (forty-five (45)
days with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review.  If the Plan
Administrator or Appeals Fiduciary determines that the extension of time is
required, the Plan Administrator or Appeals Fiduciary shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day (forty-five (45) days with respect to a claim for benefits due to
the Participant’s Disability) period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator or Appeals Fiduciary expects to render its decision on
review.  In the case of a decision adverse to the claimant, the Plan
Administrator or Appeals Fiduciary shall provide to the claimant written notice
of the denial which shall include:
 
(a)     the specific reasons for the decision;


(b)     specific references to the pertinent provisions of the Plan on which the
decision is based;


(c)     a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;
 
 


 
33

--------------------------------------------------------------------------------

 


 
(d)     a statement describing any available voluntary appeal procedures (if
any) and of the claimant’s right to obtain information about such procedures as
required by ERISA and a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA following the denial of the claim upon review;


(e)     in the case of a claim for benefits due to the Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request;


(f)     in the case of a claim for benefits due to a Participant’s Disability,
if a denial of the claim is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the denial, an explanation applying the terms of the Plan
to the claimant’s medical circumstances or a statement that such explanation
will be provided free of charge upon request; and


(g)     in the case of a claim for benefits due to a Participant’s Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.


SECTION 14
MISCELLANEOUS


14.1        Anti-Alienation.  No benefit which shall be payable under the Plan
to any person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for, or against,
such person, and the same shall not be recognized under the Plan, except to such
extent as may be required by law.  Notwithstanding the above, this Section shall
not apply to a “qualified domestic relations order” (as defined in Code Section
414(p)), and benefits may be paid pursuant to the provisions of such an
order.  The Plan Administrator shall develop procedures (in accordance with
applicable federal regulations) to determine whether a domestic relations order
is qualified, and, if so, the method and the procedures for complying
therewith.  In addition, a distribution to an “alternate payee” (as defined in
Code Section 414(p)) shall be permitted if such distribution is authorized by a
qualified domestic relations order, even if the affected Participant has not yet
separated from service and has not yet reached the “earliest retirement age” (as
defined in Code Section 414(p)).
 
14.2        Exceptions to Anti-Alienation.  Notwithstanding any other provision
of the Plan, the benefit of a Participant shall be subject to legal process and
may be assigned, alienated or attached pursuant to a court judgment or
settlement provided:
 


 
34

--------------------------------------------------------------------------------

 


 
(a)     such Participant is ordered or required to pay the Plan in accordance
with the following:
 
                                (1)     a judgment or conviction for a crime
involving the Plan;


(2)     a civil judgment entered by a court in an action brought in connection
with a violation of part 4 of subtitle B of Title I of ERISA; or


(3)     a settlement agreement between such Participant and the Secretary of
Labor, in connection with a violation (or alleged violation) of part 4 of
subtitle B of Title I of ERISA by a fiduciary or any other person; and


(b)     the judgment, order, decree, or settlement agreement shall expressly
provide for the offset of all or part of the amount ordered or required to be
paid to the Plan against such Participant’s benefits under the Plan.


14.3        Withholding of Payments.  If any person who shall be entitled to any
benefit under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge such benefit under
the Plan, then the payment of any such benefit in the event a Participant or
Beneficiary is entitled to payment shall, in the discretion of the Plan
Administrator, cease and terminate and in that event the Trustee shall hold or
apply the same for the benefit of such person, his spouse, children, other
dependents or any of them in such manner and in such proportion as the Plan
Administrator shall determine.


14.4        Minors and Incompetents.  Whenever any benefit which shall be
payable under the Plan is to be paid to or for the benefit of any person who is
then a minor or determined to be incompetent by qualified medical advice, the
Plan Administrator need not require the appointment of a guardian or custodian,
but shall be authorized to cause the same to be paid over to the person having
custody of such minor or incompetent, or to cause the same to be paid to such
minor or incompetent without the intervention of a guardian or custodian, or to
cause the same to be paid to a legal guardian or custodian of such minor or
incompetent if one has been appointed or to cause the same to be used for the
benefit of such minor or incompetent.


14.5        Missing Recipients.  If the Plan Administrator cannot ascertain the
whereabouts of any Participant or Beneficiary to whom a payment is due under the
Plan, the Plan Administrator may direct that the payment and all remaining
payments otherwise due to the Participant be cancelled on the records of the
Plan and the amount thereof applied as a forfeiturepursuant to Plan provisions;
except that, in the event the Participant or Beneficiary later notifies the Plan
Administrator of his whereabouts and requests the payments due to him under the
Plan, the forfeited amount shall be restored either from Trust income or by a
special contribution by the Plan Sponsor to the Plan, as determined by the Plan
Administrator, in an amount equal to the cancelled payment(s).


 
35

--------------------------------------------------------------------------------

 
 


SECTION 15
PROHIBITION AGAINST DIVERSION


At no time shall any part of the Fund be used for or diverted to purposes other
than the exclusive benefit of the Participants or their Beneficiaries, subject,
however, to the payment of all taxes and administrative expenses and subject to
the provisions of the Plan with respect to returns of contributions.  Expenses
incurred in the administration of the Plan shall be paid from the Trust, to the
extent permitted by ERISA, unless such expenses are paid by the Plan Sponsor;
provided, further, that the Plan Sponsor may be reimbursed by the Fund, to the
extent permitted by ERISA, for Plan expenses originally paid by the Plan
Sponsor.


SECTION 16
LIMITATION OF RIGHTS


Participation in the Plan shall not give any Employee any right or claim except
to the extent that such right is specifically fixed under the terms of the
Plan.  The adoption of the Plan and the Trust by any Plan Sponsor shall not be
construed to give any Employee a right to be continued in the employ of a Plan
Sponsor or as interfering with the right of a Plan Sponsor to terminate the
employment of any Employee at any time.


SECTION 17
AMENDMENT TO OR TERMINATION OF THE
PLAN AND THE TRUST


17.1        Right of Primary Sponsor to Amend or Terminate. The Primary Sponsor
reserves the right at any time to modify or amend or terminate the Plan or the
Trust in whole or in part; provided, however, that the Primary Sponsor shall
have no power to modify or amend the Plan in such manner as would cause or
permit any portion of the funds held under a Plan to be used for, or diverted
to, purposes other than for the exclusive benefit of Participants or their
Beneficiaries, or as would cause or permit any portion of a fund held under the
Plan to become the property of a Plan Sponsor; and provided further, that the
duties or liabilities of the Trustee shall not be increased without its written
consent.  No such modifications or amendments shall have the effect of
retroactively changing or depriving Participants or Beneficiaries of rights
already accrued under the Plan.  No Plan Sponsor other than the Primary Sponsor
shall have the right to so modify, amend or terminate the Plan or the
Trust.  Notwithstanding the foregoing, each Plan Sponsor may terminate its own
participation in the Plan and Trust pursuant to the Plan.


17.2        Right of Plan Sponsor to Terminate Participation. Each Plan Sponsor
other than the Primary Sponsor shall have the right to terminate its
participation in the Plan and Trust by resolution of its board of directors or
other appropriate governing body and notice in writing to the Primary Sponsor
and the Trustee unless such termination would result in the disqualification of
the Plan or the Trust or would adversely affect the exempt status of the Plan or
the Trust as to any other Plan Sponsor.  If contributions by or on behalf of a
Plan Sponsor are completely terminated, the Plan and Trust shall be deemed
terminated as to such Plan Sponsor.  Any termination by a Plan Sponsor, shall
not be a termination as to any other Plan Sponsor.
 
 


 
36

--------------------------------------------------------------------------------

 




17.3        Plan Termination.


(a)     If the Plan is terminated by the Primary Sponsor or if contributions to
the Trust should be permanently discontinued, it shall terminate as to all Plan
Sponsors and the Fund shall be used, subject to the payment of expenses and
taxes, for the benefit of Participants and Beneficiaries, and for no other
purposes, and the Account of each affected Participant shall be fully vested and
nonforfeitable, notwithstanding the provisions of the Section of the Plan which
sets forth the vesting schedule.


(b)     In the event of the partial termination of the Plan, each affected
Participant’s Account shall be fully vested and nonforfeitable, notwithstanding
the provisions of the Section of the Plan which sets forth the vesting schedule.


17.4       Payments Upon Plan Termination.  In the event of the termination of
the Plan or the Trust with respect to a Plan Sponsor, the Accounts of the
Participants with respect to the Plan as adopted by such Plan Sponsor shall be
distributed in lump sum payments in accordance with the applicable distribution
provisions of the Plan pursuant to the instructions of the Plan Administrator;
provided that the Trustee shall not be required to make any distribution until
it receives a copy of an Internal Revenue Service determination letter to the
effect that the termination does not affect the qualified status of the Plan or
the exempt status of the Trust or, in the event that such letter is applied for
and is not issued, until the Trustee is reasonably satisfied that adequate
provision has been made for the payment of all taxes which may be due and owing
by the Trust.


17.5       Plan Merger.  In the case of any merger or consolidation of the Plan
with, or any transfer of the assets or liabilities of the Plan to, any other
plan qualified under Code Section 401, the terms of the merger, consolidation or
transfer shall be such that each Participant would receive (in the event of
termination of the Plan or its successor immediately thereafter) a benefit which
is no less than the benefit which the Participant would have received in the
event of termination of the Plan immediately before the merger, consolidation or
transfer.


17.6       Accrued Benefit Not to be Decreased by Amendment.  Notwithstanding
any other provision of the Plan, an amendment to the Plan –


(a)     which eliminates or reduces an early retirement benefit, if any, or
which eliminates or reduces a retirement-type subsidy (as defined in regulations
issued by the Department of the Treasury), if any, or


(b)     which eliminates an optional form of benefit (except to the extent
otherwise provided in Treasury Regulations)
 
shall not be effective with respect to benefits attributable to service before
the amendment is adopted.  In the case of a retirement-type subsidy described in
Subsection (a) above, this Section shall be applicable only to a Participant who
satisfies, either before or after the amendment, the preamendment conditions for
the subsidy.

 
 
37

--------------------------------------------------------------------------------

 
 


SECTION 18
ADOPTION OF PLAN BY AFFILIATES


Any corporation or other business entity related to the Primary Sponsor by
function or operation and any Affiliate, if the corporation, business entity or
Affiliate is authorized to do so by written direction adopted by the Board of
Directors, may adopt the Plan and the related Trust by action of the board of
directors or other appropriate governing body of such corporation, business
entity or Affiliate.  Any adoption shall be evidenced by certified copies of the
resolutions of the foregoing board of directors or governing body indicating the
adoption and by the execution of the Trust by the adopting corporation, or
business entity or Affiliate.  The resolution shall state and define the
effective date of the adoption of the Plan by the Plan Sponsor and, for the
purpose of Code Section 415, the “limitation year” as to such Plan
Sponsor.  Notwithstanding the foregoing, however, if the Plan and Trust as
adopted by an Affiliate or other corporation or business entity under the
foregoing provisions shall fail to receive the initial approval of the Internal
Revenue Service as a qualified Plan and Trust under Code Sections 401(a) and
501(a), any contributions by the Affiliate or other corporation or business
entity after payment of all expenses will be returned to such Plan Sponsor free
of any trust, and the Plan and Trust shall terminate, as to the adopting
Affiliate or other corporation or business entity.


SECTION 19
QUALIFICATION AND RETURN OF CONTRIBUTIONS


19.1     Initial Qualification Failure.  If the Plan and the related Trust fail
to receive the initial approval of the Internal Revenue Service as a qualified
plan and trust within one (1) year after the date of denial of qualification (a)
the contribution of a Plan Sponsor after payment of all expenses will be
returned to a Plan Sponsor free of the Plan and Trust, (b) contributions made by
a Participant shall be returned to the Participant who made the contributions,
and (c) the Plan and Trust shall thereupon terminate.


19.2     Deductibility. All Plan Sponsor contributions to the Plan are
contingent upon deductibility.  To the extent permitted by the Code and other
applicable laws and regulations thereunder, upon a Plan Sponsor’s request, a
contribution which was made by reason of a mistake of fact or which was
nondeductible under Code Section 404, shall be returned to a Plan Sponsor within
one (1) year after the payment of the contribution, or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.


In the event of a contribution which was made by reason of a mistake of fact or
which was nondeductible, the amount to be returned to the Plan Sponsor shall be
the excess of the contribution above the amount that would have been contributed
had the mistake of fact or the mistake in determining the deduction not
occurred, less any net loss attributable to the excess. Any net income
attributable to the excess shall not be returned to the Plan Sponsor.  No return
of any portion of the excess shall be made to the Plan Sponsor if the return
would cause the balance in a Participant’s Account to be less than the balance
would have been had the mistaken contribution not been made.


 
38

--------------------------------------------------------------------------------

 


 


SECTION 20
SECTION 16 OF SECURITIES EXCHANGE ACT OF 1934


Notwithstanding any other provision of this Plan, to the extent required, the
persons subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934 shall be subject to such withdrawal, investment and other
restrictions necessary to satisfy Rule 16b-3 promulgated under such Act.  This
Section 20 is intended to comply with Rule 16b-3 and shall be effective only to
the extent required by such rule and shall be interpreted and administered in
accordance with such rule.


SECTION 21
INCORPORATION OF SPECIAL LIMITATIONS


Appendices A, B, C, and D to the Plan, attached hereto, are incorporated by
reference and the provisions of the same shall apply notwithstanding anything to
the contrary contained herein.


WHEREOF, the Primary Sponsor has caused this indenture to be executed as of the
date first above written.


RUBY TUESDAY, INC.
 
By:           /s/ Samuel E. Beall,
III                                                    
Name:      Samuel E. Beall,
III                                                      
Title:        Chairman, CEO and President

By:         /s/ Scarlett
May                                                        


Title:      VP, General Counsel and
Secretary                                                                


[CORPORATE SEAL]








 
39

--------------------------------------------------------------------------------

 




APPENDIX A
LIMITATION ON ALLOCATIONS




SECTION 1


Except to the extent permitted under Plan Section 3.1(c) and Code Section
414(v), if applicable, the ‘annual addition’ for any Participant for any one
limitation year may not exceed the lesser of:


(a)      $49,000 (for the 2009 Plan Year), as adjusted under Code Section
415(d); or


(b)      100% of the Participant’s Annual Compensation (as modified by this
Appendix A).

 
The limit described in Subsection (b) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of Code
Section 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition.




SECTION 2


(a)      For the purposes of this Appendix A, the term “annual addition” for any
Participant means for any limitation year, the sum of certain Plan Sponsor,
Affiliate, and Participant contributions, forfeitures, and other amounts as
determined in Code Section 415(c)(2) in effect for that limitation year.


(b)      Participant contributions shall be determined without regard to:


(1)      Rollover Amounts;


(2)      repayments of loans made to a Participant from a plan;


(3)      catch-up contributions as described in Code Section 414(v);


(4)      repayments of amounts described in Code Section 411(a)(7)(B) (in
accordance with Code Section 411(a)(7)(C)) and Section 411(a)(3)(D) or
repayments of contributions to a governmental plan (as defined in Code Section
414(d)) as described in Code Section 415(k)(3);


(5)      repayments that would have been described in Paragraph (4) except that
the plan to which such repayment is being made does not restrict the timing of
repayments to the maximum extent permitted by Code Section 411(a);




 
A-1

--------------------------------------------------------------------------------

 


(6)      employee contributions to a qualified cost of living arrangement within
the meaning of Code Section 415(k)(2)(B); and


(7)      employee contributions to a simplified employee pension plan which are
excludable from gross income under Code Section 401(k)(6).




SECTION 3


For purposes of this Appendix A, the term “limitation year” shall mean a Plan
Year.




SECTION 4


For purposes of applying the limitations of this Appendix A, all defined
contribution plans maintained or deemed to be maintained by a Plan Sponsor shall
be treated as one defined contribution plan, and all defined benefit plans now
or previously maintained or deemed to be maintained by a Plan Sponsor shall be
treated as one defined benefit plan.  In the event any corrective actions are
required to be taken with respect to this Plan or with respect to another
defined contribution plan pursuant to any program described in Section 12.9 of
this Plan as a result of the annual additions of a Participant exceeding the
limitations set forth in Section 1 of this Appendix A and Code Section 415,
because of the Participant’s participation in more than one defined contribution
plan, such actions shall be taken first with regard to this Plan.




SECTION 5


The provisions of this Appendix A shall be construed in a manner consistent with
the provisions of final Treasury Regulations issued under Code Section 415 and
any successor guidance.








 
A-2

--------------------------------------------------------------------------------

 


APPENDIX B
TOP-HEAVY PROVISIONS




SECTION 1



As used in this Appendix B, the following words shall have the following
meanings:


(a)      “Determination Date” means, with respect to any Plan Year, the last day
of the preceding Plan Year, or, in the case of the first Plan Year, means the
last day of the first Plan Year.


(b)      “Key Employee” means an Employee or former Employee (including a
Beneficiary of a Key Employee or former Key Employee) who at any time during the
Plan Year containing the Determination Date was:


(1)      an officer of the Plan Sponsor or any Affiliate whose Annual
Compensation was greater than $130,000 (as adjusted for changes in the cost of
living as provided in regulations issued by the Secretary of the Treasury for
Plan Years beginning after December 31, 2002) for the calendar year in which the
Plan Year ends, where the term “officer” means an administrative executive in
regular and continual service to the Plan Sponsor or an Affiliate; provided,
however, that in no event shall the number of officers exceed the lesser of (A)
fifty (50) employees; or (B) the greater of (I) three (3) employees or (II) ten
percent (10%) of the number of Employees during the Plan Year, with any
non-integer being increased to the next integer.  If for any year, no officer of
the Plan Sponsor meets the requirements of this Paragraph (1), the highest paid
officer of the Plan Sponsor for the Plan Year shall be considered an officer for
purposes of this Paragraph (1);


(2)      an owner of more than five percent (5%) of the outstanding stock of the
Plan Sponsor or an Affiliate or more than five percent (5%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate; or


(3)      an owner of more than one percent (1%) of the outstanding stock of the
Plan Sponsor or an Affiliate or more than one percent (1%) of the total combined
voting power of all stock of the Plan Sponsor or an Affiliate, and who in such
Plan Year had Annual Compensation from the Plan Sponsor and all of its
Affiliates of more than $150,000.


For purposes of determining ownership under Paragraphs (2) and (3) above, the
rules set forth in Code Section 318(a)(2) shall be applied as follows (i) in the
case of any Plan Sponsor or Affiliate which is a corporation, by substituting
five percent (5%) for fifty percent (50%) and, (ii) in the case of any Plan
Sponsor or Affiliate which is not a corporation, ownership shall be determined
in accordance with Treasury Regulations


 
B-1

--------------------------------------------------------------------------------

 


which shall be based on principles similar to the principles of Code Section 318
(modified as described in Clause (i) above).


Employees other than Key Employees are sometimes referred to in this Appendix B
as “non-key employees.”


(c)      “Required Aggregation Group” means:


(1)      each plan of the Plan Sponsor and its Affiliates which qualifies under
Code Section 401 (a) in which a Key Employee is a participant, and


(2)      each other plan of the Plan Sponsor and its Affiliates which qualifies
under Code Section 401 (a) and which enables any plan described in Subsection
(a) of this Section to meet the requirements of Section 401(a)(4) or 410 of the
Code.


(d)           (1)      “Top-Heavy” means:


(A)      if the Plan is not included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:


(i)      the present value of the cumulative Accounts (excluding catch-up
contributions as described in Code Section 414(v) made in the Plan Year in which
the determination is being made) under the Plan for all Key Employees exceeds
sixty percent (60%) of the present value of the cumulative Accounts (excluding
catch-up contributions as described in Code Section 414(v) for the current Plan
Year) under the Plan for all Participants; and


(ii)      the Plan, when included in every potential combination, if any, with
any or all of:


(I)      any Required Aggregation Group, and


(II)     any plan of the Plan Sponsor which is not part of any Required
Aggregation Group and which qualifies under Code Section 401 (a)


is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection);
and


(B)      if the Plan is included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:




 
B-2

--------------------------------------------------------------------------------

 


(i)      the Required Aggregation Group is a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection); and


(ii)     the Required Aggregation Group, when included in every potential
combination, if any, with any or all of the plans of the Plan Sponsor and its
Affiliates which are not part of the Required Aggregation Group and which
qualify under Code Section 401(a), is part of a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection).


(C)      For purposes of Subparagraphs (A)(ii) and (B)(ii) of this
Paragraph (1), any combination of plans must satisfy the requirements of
Sections 401(a)(4) and 410 of the Code.


(2)      A group shall be deemed to be a Top-Heavy Group if:


(A)      the sum, as of the Determination Date, of the present value of the
cumulative accrued benefits for all Key Employees under all plans included in
such group exceeds


(B)      sixty percent (60%) of a similar sum determined for all participants in
such plans.


(3)           (A)      For purposes of this Section, the present value of the
accrued benefit for any participant in a defined contribution plan as of any
Determination Date or last day of a plan year shall be the sum of:


(i)      as to any defined contribution plan other than a simplified employee
pension, the account balance as of the most recent valuation date occurring
within the plan year ending on the Determination Date or last day of a plan
year, and


(ii)     as to any simplified employee pension, the aggregate employer
contributions, and


(iii)    an adjustment for contributions due as of the Determination Date or
last day of a plan year.


In the case of a plan that is not subject to the minimum funding requirements of
Code Section 412, the adjustment in Clause (iii) of this Subparagraph (A) shall
be the amount of any contributions actually made after the valuation date but on
or before the Determination Date or last day of the plan year to the extent not
included under Clause (i) or (ii) of this Subparagraph (A); provided, however,
that in the first plan year of the plan, the adjustment in Clause (iii) of this
Subparagraph (A) shall also reflect the amount of any contributions made
thereafter that are allocated


 
B-3

--------------------------------------------------------------------------------

 


as of a date in such first plan year.  In the case of a plan that is subject to
the minimum funding requirements, the account balance in Clause (i) and the
aggregate contributions in Clause (ii) of this Subparagraph (A) shall include
contributions that would be allocated as of a date not later than the
Determination Date or last day of a plan year, even though those amounts are not
yet required to be contributed, and the adjustment in Clause (iii) of this
Subparagraph (A) shall be the amount of any contribution actually made (or due
to be made) after the valuation date to the extent permitted by regulations or
other guidance of general applicability and not otherwise included under Clause
(i) or (ii) of this Subparagraph (A).


(B)      For purposes of this Subsection, the present value of the accrued
benefit for any participant in a defined benefit plan as of any Determination
Date or last day of a plan year must be determined as of the most recent
valuation date which is within a 12-month period ending on the Determination
Date or last day of a plan year as if such participant terminated as of such
valuation date; provided, however, that in the first plan year of a plan, the
present value of the accrued benefit for a current participant must be
determined either (i) as if the participant terminated service as of the
Determination Date or last day of a plan year or (ii) as if the participant
terminated service as of such valuation date, but taking into account the
estimated accrued benefit as of the Determination Date or last day of a plan
year.  For purposes of this Subparagraph (B), the valuation date must be the
same valuation date used for computing plan costs for minimum funding,
regardless of whether a valuation is performed that year.  The actuarial
assumptions utilized in calculating the present value of the accrued benefit for
any participant in a defined benefit plan for purposes of this Subparagraph (B)
shall be established by the Plan Administrator after consultation with the
actuary for the plan, and shall be reasonable in the aggregate and shall comport
with the requirements set forth by the Internal Revenue Service in Q&A T-26 and
T-27 of Regulation Section 1.416-1.


(C)      For purposes of determining the present value of the cumulative accrued
benefit under a plan for any Participant in accordance with this Subsection, the
present value shall be increased by the aggregate distributions made with
respect to the Participant (including distributions paid on account of death to
the extent they do not exceed the present value of the cumulative accrued
benefit existing immediately prior to death) under each plan being considered,
and under any terminated plan which if it had not been terminated would have
been in a Required Aggregation Group with the Plan, during the one-year period
ending on the Determination Date or the last day of the Plan Year that falls
within the calendar year in which the Determination Date falls.  In the case of
a distribution made with respect to a Participant made for a reason other


 
B-4

--------------------------------------------------------------------------------

 


than severance from employment, death, or disability, this provision shall be
applied by substituting a five-year period for the one-year period.


(D)      For purposes of this Paragraph (3), participant contributions which are
deductible as “qualified retirement contributions” within the meaning of Code
Section 219 or any successor, as adjusted to reflect income, gains, losses, and
other credits or charges attributable thereto, shall not be considered to be
part of the accrued benefits under any plan.


(E)      For purposes of this Paragraph (3), if any employee is not a Key
Employee with respect to any plan for any plan year, but such employee was a Key
Employee with respect to such plan for any prior plan year, any accrued benefit
for such employee shall not be taken into account.


(F)      For purposes of this Paragraph (3), if any Employee has not performed
any service for a Plan Sponsor or an Affiliate maintaining the Plan during the
one-year period ending on the Determination Date, any accrued benefit for that
Employee shall not be taken into account.


(G)      (i)      In the case of an “unrelated rollover” (as defined below)
between plans which qualify under Code Section 401(a), (a) the plan providing
the distribution shall count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall not consider the distribution part of the accrued benefit
under this Section; and
 
           (ii)      in the case of a “related rollover” (as defined below)
between plans which qualify under Code Section 401(a), (a) the plan providing
the distribution shall not count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall consider the distribution part of the accrued benefit under
this Section.


For purposes of this Subparagraph (G), an “unrelated rollover” is a rollover as
defined in Code Section 402(c)(4) or 408(d)(3) or a plan-to-plan transfer which
is both initiated by the participant and made from a plan maintained by one
employer to a plan maintained by another employer where the employers are not
Affiliates.  For purposes of this Subparagraph (G), a “related rollover” is a
rollover as defined in Code Section 402(c)(4) or 408(d)(3) or a plan-to-plan
transfer which is either not initiated by the participant or made to a plan
maintained by the employer or an Affiliate.




 
B-5

--------------------------------------------------------------------------------

 




SECTION 2



(a)      Notwithstanding anything contained in the Plan to the contrary, except
as otherwise provided in Subsection (b) of this Section, in any Plan Year during
which the Plan is Top-Heavy, allocations of Plan Sponsor contributions and
forfeitures for the Plan Year for the Account of each Participant who is not a
Key Employee and who has not separated from service with the Plan Sponsor prior
to the end of the Plan Year shall not be less than three percent (3%) of the
Participant’s Annual Compensation.  For purposes of this Subsection, an
allocation to a Participant’s Account resulting from any Plan Sponsor
contribution attributable to a salary reduction or similar arrangement shall not
be taken into account.


(b)          (1)      The percentage referred to in Subsection (a) of this
Section for any Plan Year shall not exceed the percentage at which allocations
are made or are required to be made under the Plan for the Plan Year for the Key
Employee for whom the percentage is highest for a Plan Year.  For purposes of
this Paragraph, an allocation to the Account of a Key Employee resulting from
any Plan Sponsor contribution attributable to a salary reduction or similar
agreement shall be taken into account but allocations of catch-up contributions
as described in Code Section 414(v) shall not be taken into account.


(2)      For purposes of this Subsection (b), all defined contribution plans
which are members of a Required Aggregation Group shall be treated as part of
the Plan.


(3)      This Subsection (b) shall not apply to any plan which is a member of a
Required Aggregation Group if the plan enables a defined benefit plan which is a
member of the Required Aggregation Group to meet the requirements of Code
Section 401(a)(4) or 410.


(4)      If the Plan Sponsor maintains a defined benefit plan which is qualified
under Code Section 401(a) and which would be Top-Heavy within the meaning of the
Plan for its plan year ending within or coincident with the Plan Year, no
allocation shall be made pursuant to Subsection (a) of this Section on behalf of
any Participant who participates in the defined benefit plan and acquires a year
of service within the meaning of Paragraphs (4), (5) and (6) of Code Section
411(a) under the defined benefit plan for the plan year, if the defined benefit
plan provides generally that the accrued benefit of the Participant when
expressed as an annual retirement benefit shall not, when expressed as a
percentage of the Participant’s Annual Compensation, be less than the lesser of
(A) 2 percent multiplied by the number of such years of service in plan years
during which such plan was Top-Heavy, or (B) 20 percent.






 
B-6

--------------------------------------------------------------------------------

 




SECTION 3



Notwithstanding anything contained in the Plan to the contrary, in any Plan Year
during which the Plan is Top-Heavy, a Participant’s interest in his Account
shall not vest at any rate which is slower than the following schedule,
effective as of the first day of that Plan Year:          

 
Full Years of
Vesting Service
   
Percentage
Vested
Less than 3
   
0%
3 or more
   
100%



The Schedule set forth above in this Section 4 shall be inapplicable to a
Participant who has failed to perform an Hour of Service after the Determination
Date on which the Plan has become Top-Heavy.  When the Plan ceases to be
Top-Heavy, the Schedule set forth above in this Section 4 shall cease to apply;
provided however, that the provisions of the Plan Section dealing with changes
in the vesting schedule shall apply.


SECTION 4


Notwithstanding anything in the Plan to the contrary, this Appendix shall only
apply to the extent required by Code Section 416 including, without limitation,
Code Section 416(i)(4).




 
B-7

--------------------------------------------------------------------------------

 


APPENDIX C
SPECIAL NONDISCRIMINATION RULES




SECTION 1



As used in this Appendix, the following words shall have the following meanings:


(a)      “Eligible Participant” means a Participant who is an Employee during
any particular Plan Year.


(b)      “Highly Compensated Eligible Participant” means any Eligible
Participant who is a Highly Compensated Employee.


(c)      “Matching Contribution” means any contribution made by a Plan Sponsor
to a Company Matching Account and any other contribution made to a plan by a
Plan Sponsor or an Affiliate on behalf of an Employee on account of a
contribution made by an Employee or on account of an Elective Deferral.


(d)      “Qualified Matching Contributions” means Matching Contributions of the
Plan Sponsor or an Affiliate to the Employee Deferred Account of a Participant
who is not a Highly Compensated Employee which are immediately nonforfeitable
when made, and which would be nonforfeitable, regardless of the age or service
of the Employee or whether the Employee is employed on a certain date, and which
may not be distributed, except upon one of the events described under Section
401(k)(2)(B) of the Code and the regulations thereunder.


(e)      “Qualified Nonelective Contributions” means contributions of the Plan
Sponsor or an Affiliate to the Employee Deferred Account of a Participant who is
not a Highly Compensated Employee, other than Matching Contributions or Elective
Deferrals, which are nonforfeitable when made, and which would be nonforfeitable
regardless of the age or service of the Employee or whether the Employee is
employed on a certain date, and which may not be distributed, except upon one of
the events described under Code Section 401(k)(2)(B) and the regulations
thereunder.




SECTION 2



In addition to any other limitations set forth in the Plan, for each Plan Year
one of the following tests must be satisfied:


(a)      the actual deferral percentage for the Highly Compensated Eligible
Participants for the Plan Year must not be more than the actual deferral
percentage of all other Eligible Participants for the preceding Plan Year
multiplied by 1.25; or


 
C-1

--------------------------------------------------------------------------------

 




(b)      the excess of the actual deferral percentage for the Highly Compensated
Eligible Participants for the Plan Year over that of all other Eligible
Participants for the preceding Plan Year must not be more than two (2)
percentage points, and the actual deferral percentage for the Highly Compensated
Eligible Participants for the Plan Year must not be more than the actual
deferral percentage of all other Eligible Participants for the preceding Plan
Year multiplied by two (2).


The “actual deferral percentage” for the Highly Compensated Eligible
Participants and all other Eligible Participants for a Plan Year is the average
in each group of the ratios, calculated separately for each Employee, of the
Deferral Amounts contributed by the Plan Sponsor on behalf of an Employee for
the Plan Year to the Annual Compensation of the Employee in the Plan Year.  In
addition, for purposes of calculating the “actual deferral percentage” as
described above, Deferral Amounts of Employees who are not Highly Compensated
Employees which are prohibited by Code Section 401(a)(30) shall not be taken
into consideration.  Except to the extent limited by Treasury Regulations
Section 1.401(k)-2(a)(6) and any other applicable regulations promulgated by the
Secretary of the Treasury, all or part of the Qualified Matching Contributions
and Qualified Nonelective Contributions (other than Qualified Nonelective
Contributions that are treated as Matching Contributions pursuant to Section 5
of Appendix C) made pursuant to the Plan may be treated as Deferral Amounts for
purposes of determining the “actual deferral percentage.”


The Plan Sponsor may in its sole discretion contribute Qualified Nonelective
Contributions or Qualified Matching Contributions with respect to a Plan Year,
provided the contributions are made no later than the last day of the Plan Year
following the Plan Year for which the Qualified Nonelective Contributions or
Qualified Matching Contributions are made.




SECTION 3



If the Deferral Amounts contributed on behalf of any Highly Compensated Eligible
Participant exceed the amount permitted under the “actual deferral percentage”
test described in Section 2 of this Appendix C for any given Plan Year, then
before the end of the Plan Year following the Plan Year for which the Excess
Deferral Amount was contributed, (a) the portion of the Excess Deferral Amount
for the Plan Year attributable to a Highly Compensated Eligible Participant, as
adjusted in accordance with Code Section 401(k) and applicable Treasury
Regulations and reduced by any excess Elective Deferrals as determined pursuant
to Section 3.1 previously distributed to a Participant for the Participant’s
taxable year ending with or within the Plan Year, may be distributed to the
Highly Compensated Eligible Participant or (b) to the extent provided in
regulations issued by the Secretary of the Treasury, the Plan Administrator may
permit the Participant to elect, within two and one-half months after the end of
the Plan Year for which the Excess Deferral Amount was contributed, to treat the
Excess Deferral Amount, unadjusted for earnings, gains, and losses, but as so
reduced, as an amount distributed to the Participant and then contributed as an
after-tax contribution by the Participant to the Plan (“recharacterized
amounts”).  The income, gain, or loss allocable to such Excess Deferral Amount
shall be determined in a similar manner as described in Section 4.2 of the Plan
or in any other manner permitted by applicable Treasury Regulations.  The Excess
Deferral Amount to be


 
C-2

--------------------------------------------------------------------------------

 


distributed or recharacterized shall be reduced by Deferral Amounts previously
distributed or recharacterized for the taxable year ending in the same Plan
Year, and shall also be reduced by Deferral Amounts previously distributed or
recharacterized for the Plan Year beginning in such taxable year.  For all other
purposes under the Plan other than this Appendix C recharacterized amounts shall
continue to be treated as Deferral Amounts.  The portion of the Matching
Contribution on which such Excess Deferral Amount was based shall be forfeited
upon the distribution or recharacterization, as the case may be, of such Excess
Deferral Amount.


Notwithstanding the foregoing, if the Plan satisfies the actual deferral
percentage test through correction by distribution of Excess Deferral Amounts
for any Plan Year, any Excess Deferral Amounts attributable to a Highly
Compensated Eligible Participant who is eligible to make Catch-Up Contributions,
shall be retained in the Plan and treated as Catch-Up Contributions under the
Plan.  To the extent that the Excess Deferral Amount would exceed the applicable
dollar amount specified in Code Section 414(v), as adjusted, such amount shall
be distributed in accordance with Subsection (b), below, of this Section 3.


                            (a)     For purposes of this Section 3, “Excess
Deferral Amount” means, with respect to a Plan Year, the excess of:
 
                                      (1)     the aggregate amount of Deferral
Amounts contributed by a Plan Sponsor on behalf of Highly Compensated Eligible
Participants for the Plan Year, over

                                              (2)     the maximum amount of
Deferral Amounts permitted under Section 2 of this Appendix C for the Plan Year,
which shall be determined by reducing the Deferral Amounts contributed on behalf
of Highly Compensated Eligible Participants in order of the actual deferral
percentages beginning with the highest of such percentages.
                                   
                                    (b)     Distribution of the Excess Deferral
Amount for any Plan Year shall be made to Highly Compensated Eligible
Participants on the basis of the dollar amount of Deferral Amounts attributable
to each Highly Compensated Eligible Participant.  The Plan Sponsor shall
determine the amount of Excess Deferral Amounts which shall be distributed to
each Highly Compensated Eligible Participant as follows.
 
                                              (1)     The Deferral Amounts
allocated to the Highly Compensated Eligible Participant with the highest dollar
amount of Deferral Amounts for the Plan Year shall be reduced by the amount
required to cause that Highly Compensated Eligible Participant’s remaining
Deferral Amounts for the Plan Year to be equal to the dollar amount of the
Deferral Amounts allocated to the Highly Compensated Eligible Participant with
the next highest dollar amount of Deferral Amounts for the Plan Year.  This
amount is then distributed to the Highly Compensated Eligible Participant with
the highest dollar amount of Deferral Amounts, unless a smaller reduction, when
added to the total dollar amount already distributed pursuant to this Paragraph
(1), equals the total Excess Deferral Amounts.
 
 
C-3

--------------------------------------------------------------------------------

 




 
   
          (2)       If the total amount distributed under Paragraph (1) of this
Section 3(b) is less than the total Excess Deferral Amounts, the procedure in
Paragraph (1) shall be successively repeated until the total dollar amount
distributed is equal to the total Excess Deferral Amounts attributable to Highly
Compensated Eligible Participants.



 
                  If a distribution of the Excess Deferral Amounts attributable
to the Highly Compensated Eligible Participants is made in accordance with
Paragraphs (1) and (2) of this Section, the limitations in Section 2 of this
Appendix C shall be treated as being met regardless of whether the actual
deferral percentage, if recalculated after such distributions, would have
satisfied the requirements of Section 2.





SECTION 4



The Plan Administrator shall have the responsibility of monitoring the Plan’s
compliance with the limitations of this Appendix C and shall have the power to
take all steps it deems necessary or appropriate to ensure compliance,
including, without limitation, restricting the amount which Highly Compensated
Eligible Participants can elect to have contributed pursuant to Plan Section
3.1(a).  Any actions taken by the Plan Administrator pursuant to this Section 4
shall be pursuant to non-discriminatory procedures consistently applied.




SECTION 5



In addition to any other limitations set forth in the Plan, Matching
Contributions under the Plan and the amount of nondeductible employee
contributions under the Plan, for each Plan Year must satisfy one of the
following tests:


(a)      The contribution percentage for Highly Compensated Eligible
Participants for the Plan Year must not exceed 125% of the contribution
percentage for all other Eligible Participants for the preceding Plan Year; or


(b)      The contribution percentage for Highly Compensated Eligible
Participants for the Plan Year must not exceed the lesser of (1) 200 % of the
contribution percentage for all other Eligible Participants for the preceding
Plan Year, and (2) the contribution percentage for all other Eligible
Participants for the preceding Plan Year plus two (2) percentage points.


Notwithstanding the foregoing, for purposes of this Section 5, the terms Highly
Compensated Eligible Participant and Eligible Participant shall not include any
Participant who is not eligible to receive a Matching Contribution under the
provisions of the Plan, other than as a result of the Participant failing to
contribute to the Plan or failing to have an Elective Deferral contributed to
the Plan on the Participant’s behalf.  Notwithstanding the foregoing, if
Qualified Matching Contributions are taken into account for purposes of applying
the test contained in Section 2 of this Appendix C, they shall not be taken into
account under this Section 5.  The “contribution


 
C-4

--------------------------------------------------------------------------------

 


percentage” for Highly Compensated Eligible Participants and for all other
Eligible Participants for a Plan Year shall be the average of the ratios,
calculated separately for each Participant, of (A) to (B), where (A) is the
amount of Matching Contributions under the Plan (excluding Qualified Matching
Contributions which are used to apply the test set forth in Section 2 of this
Appendix C) and nondeductible employee contributions made under the Plan for the
Eligible Participant for the Plan Year, and where (B) is the Annual Compensation
of the Eligible Participant for the Plan Year.  Except to the extent limited by
Treasury Regulations Section 1.401(m)-2(a)(6) and any other applicable
regulations promulgated by the Secretary of the Treasury, a Plan Sponsor may
elect to treat Deferral Amounts and Qualified Nonelective Contributions as
Matching Contributions for purpose of determining the “contribution percentage,”
provided the Deferral Amounts, excluding those treated as Matching
Contributions, satisfy the test set forth in Section 2 of Appendix C.


The Plan Sponsor may in its sole discretion contribute Qualified Nonelective
Contributions or Qualified Matching Contributions with respect to a Plan Year,
provided the contributions are made no later than the last day of the Plan Year
following the Plan Year for which the Qualified Nonelective Contributions or
Qualified Matching Contributions are made. Notwithstanding the foregoing,
Qualified Nonelective Contributions and Qualified Matching Contributions that
are taken into account for purposes of applying the test contained in Section 2
of this Appendix C shall not be taken into account under this Section 5.




SECTION 6



If either (a) the Matching Contributions and, if taken into account under
Section 5 of this Appendix C, the Deferral Amounts, Qualified Nonelective
Contributions and/or Qualified Matching Contributions made on behalf of Highly
Compensated Eligible Participants, or (b) the nondeductible employee
contributions made by Highly Compensated Eligible Participants exceed the amount
permitted under the “contribution percentage test” for any given Plan Year,
then, before the close of the Plan Year following the Plan Year for which the
Excess Aggregate Contributions were made, the amount of the Excess Aggregate
Contributions attributable to the Plan for the Plan Year under either Section
6(c)(1) or (2), or both, as adjusted in accordance with Code Section 401(m) and
applicable Treasury Regulations to reflect any income, gain or loss attributable
to such contributions shall be distributed or, if the Excess Aggregate
Contributions are forfeitable, forfeited.  The income allocable to such
contributions shall be determined in a similar manner as described in Section
4.2 of the Plan.  As to any Highly Compensated Employee, any distribution or
forfeiture of his allocable portion of the Excess Aggregate Contributions for a
Plan Year shall first be attributed to any nondeductible employee contributions
made by the Participant during the Plan Year for which no corresponding Plan
Sponsor contribution is made and then to any remaining nondeductible employee
contributions made by the Participant during the Plan Year and any Matching
Contributions thereon.  As between the Plan and any other plan or plans
maintained by the Plan Sponsor in which Excess Aggregate Contributions for a
Plan Year are held, each such plan shall distribute or forfeit a pro-rata share
of each class of contribution based on the respective amounts of a class of
contribution made to each plan during the Plan Year.  The payment of the Excess
Aggregate Contributions shall be made without regard to any other provision in
the Plan.


 
C-5

--------------------------------------------------------------------------------

 


 


For purposes of this Section 6, with respect to any Plan Year, “Excess Aggregate
Contributions” means the excess of:


(a)     the aggregate amount of the Matching Contributions and nondeductible
employee contributions (and any Qualified Nonelective Contributions or Qualified
Matching Contributions) and, it taken into account under Section 5 of this
Appendix C, the Deferral Amounts actually made on behalf of Highly Compensated
Eligible Participants for the Plan Year, over

 
    (b)    the maximum amount of contributions permitted under the limitations
of Section 5 of this Appendix C, determined by reducing contributions made on
behalf of Highly Compensated Eligible Participants in order of their
contribution percentages beginning with the highest of such percentages.


 
The determination of the amount of Excess Aggregate Contributions under this
Section 6 shall be made after (1) first determining the excess Elective
Deferrals under Section 3.1(b) of the Plan and (2) then determining the Excess
Deferral Amounts under Section 3 of this Appendix C.




 
     (c)   Distribution or forfeiture of nondeductible employee contributions or
Matching Contributions in the amount of the Excess Aggregate Contributions
for  any Plan Year shall be made with respect to Highly Compensated Eligible
Participants on the basis of the dollar amount of the Excess Aggregate
Contributions attributable to each Highly Compensated Eligible
Participant.  Forfeitures of Excess Aggregate Contributions may not be allocated
to Participants whose contributions are reduced under this Section 6.  The Plan
Sponsor shall determine the amount of Excess Aggregate Contributions which shall
be distributed (or forfeited, if forfeitable) to each Highly Compensated
Eligible Participant as follows.



 
        
     (1)    The Matching Contributions and nondeductible contributions allocated
to the Highly Compensated Eligible Participant with the highest dollar amount of
such contributions for the Plan Year shall be reduced by the amount required to
cause that Highly Compensated Eligible Participant’s remaining Matching
Contributions and nondeductible contributions for the Plan Year to be equal to
the dollar amount of such contributions allocated to the Highly Compensated
Eligible Participant with the next highest dollar amount of Matching
Contributions and nondeductible contributions for the Plan Year.  This amount is
then distributed to the Highly Compensated Eligible Participant with the highest
dollar amount of Matching Contributions and nondeductible contributions, unless
a smaller reduction, when added to the total dollar amount already distributed
pursuant to this Subsection (1), equals the total Excess Aggregate
Contributions.

 
 
        
       (2)    If the total amount distributed under Paragraph (1) is less than
the total Excess Aggregate Contributions, the procedure in Paragraph (1) shall
be repeated until the total dollar amount of Matching Contributions and
nondeductible


 
C-6

--------------------------------------------------------------------------------

 




                                    contributions distributed is equal to the
total Excess Aggregate Contributions attributable to Highly Compensated Eligible
Participants.


If a distribution of the total Excess Aggregate Contributions is made in
accordance with Paragraphs (1) and (2) of this Section 6(c), the limitations in
Section 5 of this Appendix C shall be treated as being met regardless of whether
the actual contribution percentage, if recalculated after such distributions,
would have satisfied the requirements of Section 5.




SECTION 7



Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if a Highly Compensated Eligible Participant is a participant in any
other plan of the Plan Sponsor or any Affiliate which includes Matching
Contributions, deferrals under a cash or deferred arrangement pursuant to Code
Section 401(k), or nondeductible employee contributions, any contributions made
by or on behalf of the Participant to the other plan shall be allocated with the
same class of contributions under the Plan for purposes of determining the
“actual deferral percentage” and “contribution percentage” under the Plan.
 
Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if the Plan and any other plans which include Matching Contributions,
deferrals under a cash or deferred arrangement pursuant to Code Section 401(k),
or nondeductible employee contributions are considered as one plan for purposes
of Code Section 401(a)(4) and 410(b)(1), any contributions under the other plans
shall be allocated with the same class of contributions under the Plan for
purposes of determining the “contribution percentage” and “actual deferral
percentage” under the Plan.




SECTION 8


Notwithstanding any other provision in this Appendix C to the contrary, to the
extent otherwise applicable, the limitations expressed in this  Appendix C shall
not apply with respect to those Plan Years in which the Plan satisfies the
requirements of Code Sections 401(k)(11) and/or 401(k)(12).


 
C-7

--------------------------------------------------------------------------------

 


APPENDIX D
MINIMUM DISTRIBUTION REQUIREMENTS




SECTION 1
GENERAL RULES


(a)      Effective Date and Precedence.  The provisions of this Appendix D will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.  The requirements of this Appendix
D will take precedence over any inconsistent provisions of the Plan.


(b)      Requirements of Treasury Regulations Incorporated.  All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).


(c)      TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Appendix D, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.




SECTION 2
TIME AND MANNER OF DISTRIBUTION


(a)      Required Beginning Date.  The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.


(b)      Death of Participant Before Distributions Begin.  If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed as follows:


(1)      If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then, distributions to the surviving spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
 
(2)      If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then, distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.


(3)      If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest


 
D-1

--------------------------------------------------------------------------------

 


will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.


(4)      If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2(b), other
than Section 2(b)(1) of this Appendix D, will apply as if the surviving spouse
were the Participant.


For purposes of this Section 2(b) and Section 4 of this Appendix D, unless
Section 2(b)(4) of this Appendix D applies, distributions are considered to
begin on the Participant’s Required Beginning Date.  If Section 2(b) of this
Appendix D applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under Section
2(b)(1) of this Appendix D. If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 2(b)(1)), the date distributions are considered to begin is the
date distributions actually commence.


(c)      Forms of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year, distributions will be made in accordance with
Sections 3 and 4 of this Appendix D.  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the regulations issued thereunder.




SECTION 3
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME


(a)      Amount of Required Minimum Distribution For Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:


(1)      the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or


(2)      if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the


 
D-2

--------------------------------------------------------------------------------

 


Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.


(b)      Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.




SECTION 4
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH


(a)      Death On or After Date Distributions Begin.


(1)      Participant Survived by Designated Beneficiary.  If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the longer of the remaining
Life Expectancy of the Participant or the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as follows:


(i)      The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.


(ii)      If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year.  For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.


(iii)     If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.


(2)      No Designated Beneficiary.  If the Participant dies on or after the
date distributions begin and there is no Designated Beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the


 
D-3

--------------------------------------------------------------------------------

 


Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


(b)      Death Before Date Distributions Begin.


(1)      Participant Survived by Designated Beneficiary.  If the Participant
dies before the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4(a).


(2)      No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.


(3)      Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2(b)(1) of this Appendix D, this
Section (b) will apply as if the surviving spouse were the Participant.


(4)      Alternative for Distributions to Designated Beneficiaries.  In lieu of
receiving distributions as required under Subsection (1) and (3) above, the
Designated Beneficiary may elect to take distribution of the Participant’s
entire interest on or before the December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.




SECTION 5
DEFINITIONS


As used in this Appendix D, the following words and phrases shall have the
meaning set forth below:


(a)      Designated Beneficiary.  The individual who is designated as the
Beneficiary under Section 1.6 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
Q&A-1, of the Treasury Regulations.


(b)      Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the


 
D-4

--------------------------------------------------------------------------------

 


first Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date.  For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 2(b).  The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
Required Beginning Date.  The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that Distribution Calendar
Year.


(c)      Life Expectancy.  Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.


(d)      Participant’s Account Balance.  The Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (“Valuation Calendar Year”) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the Valuation Calendar Year after the Valuation Date and
decreased by distributions made in the Valuation Calendar Year after the
Valuation Date.  The Account balance for the Valuation Calendar Year includes
any amounts rolled over or transferred to the Plan either in the Valuation
Calendar Year or in the Distribution Calendar Year if distributed or transferred
in the Valuation Calendar Year.


(e)      Required Beginning Date.  Required Beginning Date means April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70½ or the calendar year in which the Participant retires, except
that in the case of a person described in Section 1(b)(2) of Appendix B the
Required Beginning Date shall be April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.


                                                                                                                                                    D-5


--------------------------------------------------------------------------------


